



Exhibit 10.1
EXECUTION VERSION




SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
January 17, 2017 (the “Amendment”) is entered into among Teledyne Technologies
Incorporated, a Delaware corporation (the “Company”), the Designated Borrowers,
the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Company, the Designated Borrowers, the Guarantors, the Lenders and
the Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of March 1, 2013 (as supplemented by the First Amendment to
Amended and Restated Credit Agreement dated as of December 4, 2015 and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and


WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Amendment. Each of the parties hereto agrees that, effective on the Second
Amendment Effective Date (as defined below), the Credit Agreement (including the
exhibits and schedules thereto) shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the doubleunderlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.


2.Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent (the date such conditions precedent are
satisfied, the “Second Amendment Effective Date”):


(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Company, the Designated Borrowers, the Guarantors, the
Required Lenders and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender;


(b)    Receipt by the Administrative Agent of a favorable opinion of in-house
legal counsel of the Company, addressed to the Administrative Agent and each
Lender, dated as of the Second Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent;


(c)    The Administrative Agent shall have received the consolidated financial
statements of the Company and its Subsidiaries for the fiscal year ended January
3, 2016, including balance sheet and income and cash flow statements, in each
case, audited by independent public accountants of recognized national standing
and prepared in conformity with GAAP;





--------------------------------------------------------------------------------











(d)    There shall not have occurred a material adverse change since January 3,
2016, in the business, assets, Properties, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole;


(e)    There shall not exist any action, suit, investigation or proceeding
against the Company or any Subsidiary pending or, to the knowledge of the
Company, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;


(f)    Receipt by the Administrative Agent of the following, each of which shall
be originals or facsimiles (followed promptly by originals), in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:


(i)
copies of the Organization Documents of each Loan Party certified by a secretary
or assistant secretary of such Loan Party to be true and correct as of the
Second Amendment Effective Date;



(ii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party; and



(iii)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization or formation;



(g)    Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Company certifying that the conditions specified in
Sections 2(d), (e), (h) and (i) have been satisfied;


(h)    The representations and warranties of each Loan Party contained in
Article VI of the Credit Agreement or any other Loan Document shall be true and
correct in all material respects on and as of the Second Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement;


(i)    No Default shall exist;


(j)    Receipt by the Administrative Agent of any fees required to be paid on or
prior to the Second Amendment Effective Date, including a fee equal to 2.0 basis
points of the aggregate amount of Revolving Commitments of each Lender party
hereto;


(k)    The Company shall have paid all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Second Amendment Effective Date,
plus such additional


    

--------------------------------------------------------------------------------









amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings;


(l)    The Administrative Agent shall have received a copy of the Company’s
notice to the administrative agent for that certain Credit Agreement (the
“Bridge Facility”), dated as of December 11, 2016, among the Company, certain of
its subsidiaries, the other lenders party thereto, and Bank of America, N.A., as
administrative agent, that this Amendment constitutes a “Qualifying Amendment”
under the Bridge Facility; and


(m)    The Administrative Agent shall have received a copy of the Scheme Press
Release or Offer Press Release (as applicable).


Without limiting the generality of the provisions of Section 10.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 2, each Lender that has signed or otherwise become a Lender
under this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Second Amendment Effective Date specifying its objection thereto.
Notwithstanding anything to the contrary in this Amendment, this Section 2 and
the conditions set out in this Section 2 shall cease to apply and be of no
further effect on and from the Second Amendment Effective Date.


3.
Miscellaneous.



(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c)
Each Loan Party hereby represents and warrants as follows:



(i)Each Loan Party has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment.


(ii)This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or any other Person with respect
to any Contractual Obligation is required in connection with the execution,
delivery or performance by any Loan Party of this Amendment other than those
that have already been obtained and are in full force and effect or the failure
of which to have obtained would not reasonably be expected to have a Material
Adverse Effect.


    

--------------------------------------------------------------------------------











(d)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)    From and after the Second Amendment Effective Date, by execution of this
Amendment, each Person identified as a “Lender” on the signature pages hereto
that is not already a Lender under the Credit Agreement hereby acknowledges,
agrees and confirms that, by its execution of this Amendment, such Person will
be deemed to be a party to the Credit Agreement as amended hereby and a “Lender”
for all purposes of the Credit Agreement as amended hereby, and shall have all
of the obligations of a Lender thereunder as if it had executed the Credit
Agreement, as amended hereby. Such Person hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Lenders contained in the Credit Agreement, as amended hereby.


(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


[remainder of page intentionally left blank]




    

--------------------------------------------------------------------------------










Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWER:
TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President and Chief Financial Officer


GUARANTORS:
TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By:    /s/ Stephen F. Blackwood        
Name:    Stephen F. Blackwood            
Title:    Vice President and Treasurer        




TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President and Chief Financial Officer




TELEDYNE SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company


By:    /s/ Stephen F. Blackwood        
Name:    Stephen F. Blackwood            
Title:    Vice President and Treasurer        




TELEDYNE LECROY, INC.,
a Delaware corporation


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Senior Vice President            










[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










DESIGNATED BORROWERS:        TELEDYNE LIMITED
an English limited company


By:    /s/ Susan L. Main            
Name:    Susan L. Main                
Title:    Director________            


                    
TELEDYNE DALSA, INC.
an Ontario, Canada corporation


By:    /s/ Stephen F. Blackwood        
Name:    Stephen F. Blackwood            
Title:    Vice President and Treasurer        






[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Maurice E. Washington        
Name:    Maurice E. Washington            
Title:    Vice President                








[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:    /s/ My-Linh Yoshiike            
Name:    My-Linh Yoshiike            
Title:    Vice President            








[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:                        
Name:                        
Title:                        




LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:                        
Name:                        
Title:                        




JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Ling Li                
Name:    Ling Li                    
Title:    Executive Director            


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Glenn Leyrer            
Name:    Glenn Leyrer                
Title:    Vice President                


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Thomas J. Sterr            
Name:    Thomas J. Sterr                
Title:    Authorized Signatory            


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










BMO Harris Financing, Inc.,
as a Lender


By:    /s/ Jason Deegan            
Name:    Jason Deegan                
Title:    Vice President             


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










Branch Banking and Trust Company,
as a Lender


By:    /s/ Erron Powers            
Name:    Erron Powers                
Title:    Senior Vice President             


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










THE BANK OF NEW YORK MELLON,
as a Lender


By:    /s/ John T. Smathers            
Name:    John T. Smathers            
Title:    First Vice President             


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Mark H. Halldorson            
Name:    Mark H. Halldorson            
Title:    Director             


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










Bank of the West,
as a Lender


By:    /s/ Todd Abboud            
Name:    Todd Abboud             
Title:    Managing Director         


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Brian P. Fox             
Name:    Brian P. Fox             
Title:    Senior Vice President         


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:                        
Name:                        
Title:                        




LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:                        
Name:                        
Title:                        




PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Philip K. Liebscher             
Name:    Philip K. Liebscher             
Title:    Senior Vice President         


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










SUNTRUST BANK,
as a Lender


By:    /s/ Carlos Cruz             
Name:    Carlos Cruz             
Title:    Vice President         


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










The Northern Trust Company,
as a Lender


By:    /s/ Fiyaz Khan             
Name:    Fiyaz Khan             
Title:    Vice President         










[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------










Exhibit A


[see attached]









--------------------------------------------------------------------------------










Exhibit 10.1
EXECUTION VERSION


Published CUSIP Number: 87936FAC6


AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of March 1, 2013
As amended by the First Amendment dated December 4, 2015
and the Second Amendment dated January 17, 2017


among


TELEDYNE TECHNOLOGIES INCORPORATED,
as a Borrower and a Guarantor,


CERTAIN OF ITS SUBSIDIARIES,
as Designated Borrowers,


CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents,


and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


as Documentation Agent,


and


THE OTHER LENDERS PARTY HERETO
______________________________________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
U.S. BANK NATIONAL ASSOCIATION1 


as Joint Book Managers and Joint Lead Arrangers
1 With respect to the Second Amendment, Merrill Lynch, Pierce, Fenner & Smith
Incorporated acted as sole lead arranger and as sole bookrunner.




#89182136v12

--------------------------------------------------------------------------------















#89182136v12

--------------------------------------------------------------------------------


Table of Contents


Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    2832
1.03    Accounting Terms.    2832
1.04    Exchange Rates; Currency Equivalents.    2933
1.05    Additional Alternative Currencies.    2933
1.06    Change of Currency.    3034
1.07    Rounding.    3035
1.08    References to Agreements and Laws.    3135
1.09    Times of Day.    3135
1.10    Letter of Credit Amounts.    3135
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS    3135
2.01    Revolving Loans.    3135
2.02    Borrowings, Conversions and Continuations of Loans.    3136
2.03    Letters of Credit.    3438
2.04    Swing Line Loans.    4347
2.05    Prepayments.    4550
2.06    Termination or Reduction of Aggregate Revolving Commitments.    4751
2.07    Repayment of Loans.    4752
2.08    Interest.    4852
2.09    Fees.    4852
2.10    Computation of Interest and Fees.    4953
2.11    Evidence of Debt.    4954
2.12    Payments Generally; Administrative Agent’s Clawback.    5054
2.13    Sharing of Payments by Lenders.    5256
2.14    Cash Collateral.    5257
2.15    Defaulting Lenders.    5458
2.16    Designated Borrowers.    5660
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    5761
3.01    Taxes.    5761
3.02    Illegality.    6367
3.03    Inability to Determine Rates.    6368
3.04    Increased Costs.    6468
3.05    Funding Losses.    6569
3.06    Mitigation Obligations; Replacement of Lenders.    6670
3.07    Survival.    6671
ARTICLE IV GUARANTY    6771
4.01    The Guaranty.    6771
4.02    Obligations Unconditional.    6772
4.03    Reinstatement.    6973
4.04    Certain Additional Waivers.    6973
4.05    Remedies.    6974
4.06    Rights of Contribution.    7074
4.07    Guarantee of Payment; Continuing Guarantee.    7074
4.08    Eligible Contract Participant.    7074
4.09    Keepwell.    7075


i
#89182136v12

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    7175
5.01    Conditions of Initial Credit Extension.    7175
5.02    Conditions to all Credit Extensions.    7277
5.03    Conditions to Certain Funds Credit Extensions.    77
ARTICLE VI REPRESENTATIONS AND WARRANTIES    7379
6.01    Existence, Qualification and Power.    7379
6.02    Authorization; No Contravention.    7380
6.03    Governmental Authorization; Other Consents.    7480
6.04    Binding Effect.    7480
6.05    Financial Statements; No Material Adverse Effect.    7480
6.06    Litigation.    7581
6.07    No Default.    7581
6.08    Ownership of Property; Liens.    7581
6.09    Environmental Compliance.    7581
6.10    Insurance.    7582
6.11    Taxes.    7682
6.12    ERISA Compliance.    7682
6.13    Subsidiaries.    7683
6.14    Margin Regulations; Investment Company Act.    7783
6.15    Disclosure.    7783
6.16    Compliance with Laws.    7783
6.17    Intellectual Property; Licenses, Etc.    7784
6.18    Solvency.    7884
6.19    Legal Name.    7884
6.20    Labor Matters.    7884
6.21    Representations as to Foreign Obligors.    7884
6.22    OFAC.    7985
6.23    Anti-Corruption Laws.    7985
6.24    EEA Financial Institutions.    85
6.25    Acquisition Documents.    85
6.26    Use of Proceeds.    86
6.27    Designation as Senior Indebtedness.    86
ARTICLE VII AFFIRMATIVE COVENANTS    7986
7.01    Financial Statements.    7986
7.02    Certificates; Other Information.    8087
7.03    Notices.    8188
7.04    Payment of Obligations.    8289
7.05    Preservation of Existence, Etc.    8289
7.06    Maintenance of Properties.    8289
7.07    Maintenance of Insurance.    8389
7.08    Compliance with Laws.    8390
7.09    Books and Records.    8390
7.10    Inspection Rights.    8390
7.11    Use of Proceeds.    8390
7.12    Additional Guarantors.    8490
7.13    ERISA Compliance.    8491
7.14    Approvals and Authorizations.    8491


ii
#89182136v12

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


7.15    Anti-Corruption Laws.    8491
7.16    Scheme and Offer.    91
ARTICLE VIII NEGATIVE COVENANTS    8492
8.01    Liens.    8493
8.02    Investments.    8795
8.03    Priority Indebtedness.    8896
8.04    Fundamental Changes.    8896
8.05    Dispositions.    8897
8.06    Change in Nature of Business.    8997
8.07    Transactions with Affiliates and Insiders.    8997
8.08    Use of Proceeds.    8998
8.09    Financial Covenants.    8998
8.10    Organization Documents.    9098
8.11    Sanctions.    9098
8.12    Anti-Corruption Laws.    9098
8.13    Scheme and Offer.    99
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    9099
9.01    Events of Default.    9099
9.02    Remedies Upon Event of Default.    92101
9.03    Application of Funds.    93102
ARTICLE X ADMINISTRATIVE AGENT    94103
10.01    Appointment and Authority.    94103
10.02    Rights as a Lender.    94103
10.03    Exculpatory Provisions.    94103
10.04    Reliance by Administrative Agent.    95104
10.05    Delegation of Duties.    95105
10.06    Resignation of Administrative Agent.    96105
10.07    Non‑Reliance on Administrative Agent and Other Lenders.    97106
10.08    No Other Duties, Etc.    97107
10.09    Administrative Agent May File Proofs of Claim.    97107
10.10    Releases.    98107
10.11    Treasury Management Banks and Swap Banks.    98108
ARTICLE XI MISCELLANEOUS    99108
11.01    Amendments, Etc.    99108
11.02    Notices; Effectiveness; Electronic Communication.    100109
11.03    No Waiver; Cumulative Remedies; Enforcement.    102111
11.04    Expenses; Indemnity; Damage Waiver.    103112
11.05    Payments Set Aside.    104114
11.06    Successors and Assigns.    105114
11.07    Confidentiality.    109119
11.08    Set‑off.    110120
11.09    Interest Rate Limitation.    111120
11.10    Counterparts; Integration; Effectiveness.    111121
11.11    Survival of Representations and Warranties.    111121
11.12    Severability.    111121


iii
#89182136v12

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


11.13    Replacement of Lenders.    112121
11.14    Governing Law; Jurisdiction, Etc.    113122
11.15    Waiver of Right to Trial by Jury.    113123
11.16    No Advisory or Fiduciary Responsibility.    114123
11.17    USA PATRIOT Act Notice.    114124
11.18    Judgment Currency.    114124
11.19    Electronic Execution of Assignments and Certain Other
Documents.    115124
11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    125




iv
#89182136v12

--------------------------------------------------------------------------------


 








SCHEDULES


1.01(a)    Existing Letters of Credit
1.01(b)    Mandatory Cost Formulae
2.01    Commitments and Pro Rata Shares
6.13    Subsidiaries
6.20    Collective Bargaining Agreements
8.01    Liens Existing on the ClosingSecond Amendment Effective Date
8.02    Investments Existing on the ClosingSecond Amendment Effective Date
11.02    Certain Addresses for Notices






EXHIBITS


A    Form of Loan Notice
B    Form of Swing Line Loan Notice
C-1    Form of Revolving Note
C-2    Form of Swing Line Note
D    Form of Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Joinder Agreement
G    Designated Borrower Request and Assumption Agreement
H    Designated Borrower Notice
I    Forms of U.S. Tax Compliance Certificates










#89182136v12

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED
CREDIT AGREEMENT




This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 1, 2013
among TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.16 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer and amends and restates that certain Credit
Agreement dated as of February 25, 2011 (as amended or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
the Company, each Borrower from time party thereto, each guarantor from time to
time party thereto, each lender from time to time party thereto and Bank of
America, N.A., as administrative agent.


The Company has requested and the Administrative Agent and the Lenders have
agreed to amend and restate the Existing Credit Agreement, upon and subject to
the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acceptance Condition” means the condition with respect to the number of
acceptances to the Offer which must be secured to declare the Offer
unconditional as to acceptances which shall not be less than 90% of the Target
Shares to which the Offer relates (or such other percentage as Bidco and the
Administrative Agent may agree from time to time, provided that such percentage
shall be more than 50% of the Target Shares by each of value, number and voting
rights).
    
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the Property of another Person or all or substantially all of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.


“Acquisition Documents” means the Scheme Documents or the Offer Documents (as
applicable).


“Acquisition Event” means an Acquisition or series of Acquisitions by the
Company and its Subsidiaries.
    
“Act” has the meaning set forth in Section 11.17.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.






#89182136v12

--------------------------------------------------------------------------------

 


“Administrative Agent Fee Letter” means the letter agreement, dated November 9,
2015 among the Company, the Administrative Agent and MLPF&S.


“Administrative Agent’s Office” means with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. WithoutOther than for the
purposes of Section 7.16 and Section 8.13 and without limiting the generality of
the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
ClosingSecond Amendment Effective Date is SEVEN HUNDRED FIFTY MILLION DOLLARS
($750,000,000).


“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended in writing from time to time.


“Agreement Accounting Principles” means GAAP, provided that with respect to the
calculations for purposes of determining compliance with the covenants set forth
in Sections 8.01, 8.02, 8.03, 8.05 and 8.09, such term means generally accepted
accounting principles in effect as of the Closing Date applied on a basis
consistent with that used in the preparation of the Audited Financial
Statements.


“Agreement Currency” has the meaning set forth in Section 11.18.


“Alternative Currency” means each of Euro, Canadian Dollar, Sterling and each
other currency (other than Dollars) that is approved in accordance with
Section 1.05.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $75,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Applicable Foreign Obligor Documents” has the meaning specified in
Section 7.12(a).


2


#89182136v12

--------------------------------------------------------------------------------

 




“Applicable Rate” means in the case of the Revolving Loans, the Letters of
Credit, the Swing Line Loans and the Facility Fee, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):


Pricing Level
Consolidated Leverage Ratio
Facility Fee
Letter of Credit Fee
Base Rate Loans and Swing Line Loans
Eurocurrency Loans


1
Greater than or equal to 3.0 to 1.0
0.25%
1.375%
0.375%
1.375%
2
Less than 3.0 to 1.0 but greater than or equal to 2.5 to 1.0
0.20%
1.175%
0.175%
1.175%
3
Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0
0.175%
1.075%
0.075%
1.075%
4
Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
0.15%
0.975%
0.00%
0.975%
5
Less than 1.5 to 1.0
0.12%
0.88%
0.00%
0.88%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the delivery of a Compliance Certificate pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(a), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the FirstSecond Amendment Effective Date through the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal quarter ending December 31,
2015January 1, 2017 shall be determined based upon Pricing Level 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


“Applicant Borrower” has the meaning specified in Section 2.16.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


3


#89182136v12

--------------------------------------------------------------------------------

 




“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 28January 3,
20142016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of all of the commitment of each Lenderof the Lenders to make
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02 and Section 5.03.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
    
“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Bidco” means Rhombi Holdings Limited, an England and Wales private limited
company and a wholly owned Subsidiary of the Company.
    
“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.


4


#89182136v12

--------------------------------------------------------------------------------

 




“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of California with respect to Obligations denominated in Dollars and:


(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; and


(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or, if not conducted in London, the applicable
offshore interbank market for such currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


“Canadian Dollar” means the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with Agreement Accounting Principles,
is required to be accounted for as a capital lease on the balance sheet of that
Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations


5


#89182136v12

--------------------------------------------------------------------------------

 


of the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar, Euro, Canadian Dollar or Pound
Sterling denominated time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short‑term
commercial paper rating from S&P is at least A‑1 or the equivalent thereof or
from Moody’s is at least P‑1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A‑1 (or
the equivalent thereof) or better by S&P or P‑1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with Agreement Accounting Principles as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).


“Certain Funds Commitment” means, with respect to any Lender, its Commitment
hereunder to make a Certain Funds Credit Extension hereunder in an amount equal
to its pro rata share of the Certain Funds Sublimit.


“Certain Funds Credit Extension” means a single Borrowing in Dollars made or to
be made during the Certain Funds Period where such Borrowing is to be made
solely to the Company and to finance a Certain Funds Purpose.


“Certain Funds Period” means the period commencing on the Second Amendment
Effective Date and ending on the earliest to occur of:


(a)
11:59 p.m. (London time) on June 11, 2017;



(b)
if the Target Acquisition is effected by a Scheme, 11:59 p.m. (London time) on
the first Business Day falling 20 days or more after the Scheme Effective Date;



(c)
11:59 p.m. (London time) on the date upon which a Scheme lapses, terminates or
is withdrawn (unless a firm intention to make an Offer in place of a Scheme is
simultaneously, or has already been, announced or within five Business Days of
such lapse, termination or withdrawal, as the case may be, is announced);





6


#89182136v12

--------------------------------------------------------------------------------

 


(d)
11:59 p.m. (London time) on the date upon which an Offer lapses, terminates or
is withdrawn (unless a firm intention to effect a Scheme in place of an Offer is
simultaneously, or has already been, announced or within five Business Days of
such lapse, termination or withdrawal, as the case may be, is announced); and



(e)
11:59 p.m. (London time) on the date on which the Target becomes a direct or
indirect Wholly Owned Subsidiary of Bidco and Bidco has paid all sums due
pursuant to, or in connection with, the Target Acquisition.



“Certain Funds Purpose” means one or more of the purposes set out in Section
7.11(b).


“Certain Funds Sublimit” means an amount equal to $385,000,000. The Certain
Funds Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments, and shall expire at the end of the Certain Funds Period.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means if any Person or Persons acting in concert, together
with the Affiliates thereof, shall become in the aggregate, directly or
indirectly, the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under
the Exchange Act) of more than 50% (by number of shares) of the issued and
outstanding Voting Stock of the Company.


“City Code” means the City Code on Takeovers and Mergers.


“Closing Date” means the date hereofMarch 1, 2013.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Company” has the meaning specified in the introductory paragraph hereto.


“Companies Act” means the Companies Act 2006 of England and Wales, as amended.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the


7


#89182136v12

--------------------------------------------------------------------------------

 


extent deducted in calculating such Consolidated Net Income: (a) Consolidated
Interest Charges for such period, (b) the provision for federal, provincial,
state, local and foreign income taxes payable by the Company and its
Subsidiaries for such period; (c) the amount of depreciation and amortization
expense for such period; (d) non‑cash items that reduce Consolidated Net Income
in such period; (e) reasonably documented fees and expenses paid or payable in
cash to unaffiliated third parties in connection with the transactions
contemplated hereby and with any other issuances of debt or equity permitted
hereby, whether or not such issuances are successful; and (f) reasonably
documented fees and expenses paid or payable in cash to unaffiliated third
parties in connection with Acquisitions or dispositions permitted hereby,
whether or not such acquisitions or dispositions are successful; provided, that
for purposes of calculating the Consolidated Leverage Ratio in Section 8.09(a)
and the Consolidated Interest Coverage Ratio in Section 8.09(b), Consolidated
EBITDA shall include, on a Pro Forma Basis for the period consisting of the four
fiscal quarters ending on such date, the Consolidated EBITDA attributable to all
businesses and assets acquired after the beginning of such period as if such
business and/or assets had been owned for the entire period and shall exclude,
on a Pro Forma Basis for the period consisting of the four fiscal quarters
ending on such date, the Consolidated EBITDA attributable to all businesses and
assets disposed after the beginning of such period as if such businesses and/or
assets had not been owned for the entire period.


“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis.


“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with Indebtedness (including
capitalized interest and other fees and charges incurred under any asset
securitization program) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with
Agreement Accounting Principles, plus (ii) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under Capital Leases or
Synthetic Leases that is treated as interest in accordance with Agreement
Accounting Principles.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 7.01(a) or (b) to (b) Consolidated Interest Charges for the
period of the four fiscal quarters most recently ended.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.


“Consolidated Net Debt to EBITDA Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness, net of unencumbered cash and
Cash Equivalents of the Company and its Domestic Subsidiaries in excess of
$25,000,000, provided that the Total Revolving Outstandings are less than
$100,000,000, as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.


“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary non‑cash gains, extraordinary non‑cash
losses and any other non‑cash impairment charges related to goodwill or acquired
intangible assets) for that period, as determined in accordance with Agreement
Accounting Principles.


8


#89182136v12

--------------------------------------------------------------------------------

 




“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with Agreement Accounting Principles.


“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries as of that date
determined in accordance with Agreement Accounting Principles.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” has the meaning specified in the definition of “Affiliate.”


“Conversion Notice” means a written notice given by the Company to the
Administrative Agent at any time prior to the Scheme Effective Date (but after
the publication of the Scheme Press Release) and after the Scheme has been
terminated or abandoned if Bidco intends to switch from the Scheme to launch an
Offer.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) with respect to Obligations other than Letter of Credit
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate,
if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, and
(b) with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum, in all cases to the fullest extent permitted by applicable
Laws.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition


9


#89182136v12

--------------------------------------------------------------------------------

 


precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Company), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state,
federal, provincial or equivalent regulatory authority acting in such a capacity
or (iii) become the subject of a Bail-In Action; provided, that, a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity InterestsCapital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Borrower Notice” has the meaning specified in Section 2.16.


“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. The
foregoing shall also include (a) all obligations under any Swap Contract between
any Designated Borrower and any Swap Bank and (b) all obligations under any
Treasury Management Agreement between any Designated Borrower and any Treasury
Management Bank.


“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.


“Designated Jurisdiction” means any country, region or territory that is itself
subject to comprehensive country-based (not individual- or entity-based)
Sanctions. As of the FirstSecond Amendment Effective Date, Designated
Jurisdictions are Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region of
Ukraine.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any Property by the Company or any Subsidiary (including the
Capital Stock of any Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any


10


#89182136v12

--------------------------------------------------------------------------------

 


rights and claims associated therewith, but excluding (i) the sale, lease,
license, transfer or other disposition of assets in the ordinary course of
business of the Company and its Subsidiaries, (ii) the sale, lease, license,
transfer or other disposition of machinery and equipment no longer used or
useful in the conduct of business of the Company and its Subsidiaries, (iii) any
sale, lease, license, transfer or other disposition of Property by the Company
or any Subsidiary to the Company or any Subsidiary and (iv) any Involuntary
Disposition and (v) any sale or transfer of property acquired by the Company or
any Subsidiary after the Closing Date to any Person within 365 days following
the acquisition or construction of such property by the Company or any
Subsidiary of the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, other than a Foreign Subsidiary
Holdco.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Company and its Subsidiaries in
accordance with Agreement Accounting Principles.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.




11


#89182136v12

--------------------------------------------------------------------------------

 


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions in each case relating to pollution and the protection
of the environment or human health and safety or the release of any materials
into the environment, including those related to hazardous substances or wastes,
recycling, air emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Issuance” means any issuance by the Company or any Subsidiary to any
Person of shares of its Capital Stock, other than (a) any issuance of shares of
its Capital Stock pursuant to the exercise of options or warrants, (b) any
issuance of shares of its Capital Stock pursuant to the conversion of any debt
securities to equity or the conversion of any class equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Capital Stock, and (d) any issuance by the Company of shares of
its Capital Stock as consideration for a Permitted Acquisition. The term “Equity
Issuance” shall not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations issued pursuant thereto.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at‑risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.




12


#89182136v12

--------------------------------------------------------------------------------

 


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Base Rate” means:


(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:


(i)    with respect to a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and


(ii)    with respect to a Eurocurrency Rate Loan denominated in Canadian
Dollars, the rate per annum equal to the Canadian Dollar Offered Rate (“CDOR”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period.


(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.


“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan the
interest rate on which is determined by reference to the Eurocurrency Rate, a
rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (i) the Eurocurrency Base Rate for such Base Rate
Loan for such day by (ii) one minus the Eurocurrency Reserve Percentage for such
Base Rate Loan for such day.


13


#89182136v12

--------------------------------------------------------------------------------

 




“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans, and all Loans advanced
to any UK Borrower must be Eurocurrency Rate Loans.


“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each
outstanding Base Rate Loan the interest rate on which is determined by reference
to the Eurocurrency Rate shall be adjusted automatically as of the effective
date of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal or
United Kingdom withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.


“Existing Letters of Credit” means the standby letters of credit described by
date of issuance, letter of credit number, undrawn amount, name of beneficiary
and date of expiry on Schedule 1.01(a).


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


ARTICLE I    “Federal Funds Rate” means, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next


14


#89182136v12

--------------------------------------------------------------------------------

 


preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.
“Fee Letters” means, collectively, the Administrative Agent Fee Letter, the
JPMorgan Fee Letter and the US Bank Fee Letter.


“First Amendment Effective Date” means December 4, 2015.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Obligor” means a Designated Borrower that is a Foreign Subsidiary.


“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a political subdivision of the United States.


“Foreign Subsidiary Holdco” means a Subsidiary organized under the laws of any
political subdivision of the United States that has no material assets other
than the Capital Stock of one or more Foreign Subsidiaries.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Agreement Accounting Principles:


(a)    all obligations for borrowed money, whether current or long‑term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money Indebtedness;




15


#89182136v12

--------------------------------------------------------------------------------

 


(c)    all obligations arising under letters of credit (including standby),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (for
the avoidance of doubt, this clause (c) shall not be deemed to include
performance bonds);


(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including without limitation, any Earn Out Obligations;


(e)    the Attributable Indebtedness of Capital Leases and Synthetic Leases;


(f)    the Attributable Indebtedness of Securitization Transactions;


(g)    all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;


(h)    all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and


(i)    all Indebtedness of the types referred to in clauses (a) through (h)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent such Indebtedness is
expressly made non‑recourse to such Person.


For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, and including any
obligation of such Person, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or


16


#89182136v12

--------------------------------------------------------------------------------

 


performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.


“Guarantors” means a collective reference to (a) the Company, in its capacity as
a guarantor of the Designated Borrower Obligations and (b) the Subsidiary
Guarantors.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indebtedness” means, as to any Person at any time, without duplication, all
items which would, in conformity with Agreement Accounting Principles, be
classified as indebtedness on a balance sheet of such Person at such time, as
well as the following, whether or not included as indebtedness or liabilities in
accordance with Agreement Accounting Principles:


(a)    all Funded Indebtedness;


(b)    net obligations under any Swap Contract;


(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and


(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Company or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non‑recourse to the Company or such Subsidiary.


For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04.


“Information” has the meaning specified in Section 11.07.


17


#89182136v12

--------------------------------------------------------------------------------

 




“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice;
provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” means the unaudited consolidated financial
statements of the Company and its Subsidiaries for the nine month period ending
September 30, 2012October 2, 2016, including balance sheet and statements of
income or operations, shareholders’ equity and cash flows.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation, expropriation or other taking for public use of, any Property of
the Company or any of its Subsidiaries.


“IP Rights” has the meaning set forth in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).




18


#89182136v12

--------------------------------------------------------------------------------

 


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary that is a Material
Subsidiary in accordance with the provisions of Section 7.12.


“JPMorgan Fee Letter” means the letter agreement, dated November 23, 2015 among
the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.


“Judgment Currency” has the meaning set forth in Section 11.18.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the then Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns, each Person that executes a
lender joinder agreement or commitment agreement in accordance with Section
2.02(f) and, as the context requires, includes the L/C Issuer and the Swing Line
Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.


19


#89182136v12

--------------------------------------------------------------------------------

 




“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit. Each Letter of Credit shall be a standby
letter of credit. Letters of Credit may be issued in Dollars or in an
Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling (in each case as long as there is a published LIBOR rate with
respect thereto).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, each Request for Credit Extension,
each Compliance Certificate, the Administrative Agent Fee Letter, each
Designated Borrower Request and Assumption Agreement, each Designated Borrower
Notice and each other document, instrument or agreement from time to time
executed by the Company or any of its Subsidiaries or any Responsible Officer
thereof and delivered in connection with this Agreement.


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.


“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.




20


#89182136v12

--------------------------------------------------------------------------------

 


“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).
“Major Covenant” means a covenant with respect to Bidco, the Company and its
Material Subsidiaries only (and, for the avoidance of doubt, not in respect of
or relating to (or any procurement obligation relating to) (i) the Company’s
other Subsidiaries and (ii) the Target and its Subsidiaries) under any of
Section 7.05(a) (Preservation of Existence, Etc.), Section 7.11 (Use of
Proceeds), Section 7.16 (Scheme and Offer) (other than Section 7.16(c), (d),
(e)(ii) and (g)), Section 8.01 (Liens) to Section 8.05 (Dispositions) inclusive,
Section 8.08 (Use of Proceeds) and Section 8.13 (Scheme and Offer) (other than
Section 8.13(e)).


“Major Default” means with respect to Bidco, the Company, its Material
Subsidiaries and (for the purposes of Section 9.01(f) (Insolvency Proceedings,
Etc.) and Section 9.01(g)(i) (Inability to Pay Debts, Attachment) only) any
Material Subsidiary Group only (and, for the avoidance of doubt, not in respect
of or relating to (or any procurement obligation relating to) (i) the Company’s
other Subsidiaries and (ii) the Target and its Subsidiaries), any circumstances
constituting a Default under any of Section 9.01(a) (Non-Payment) (to the extent
that it relates to the payment of any amounts due under this Agreement), Section
9.01(b) (Specific Covenants) insofar as it relates to a breach of any Major
Covenant, Section 9.01(c) (Other Defaults) insofar as it relates to a breach of
any Major Covenant, Section 9.01(d) (Representations and Warranties) insofar as
it relates to a breach of any Major Representation, Section 9.01(f) (Insolvency
Proceedings, Etc.) solely to the extent relating to any formal insolvency
procedures being taken in accordance with applicable law and affecting all of
the assets of the relevant Person or Persons and excluding for the purposes of
this definition the words “and the appointment continues undischarged or
unstayed for sixty (60) calendar days” and the words “and continues undismissed
or unstayed for sixty calendar days”, Section 9.01(g)(i) (Inability to Pay
Debts, Attachment) or Section 9.01(j) (Invalidity of Loan Documents) (to the
extent resulting solely from repudiatory action taken by Bidco, the Company or a
Material Subsidiary for the purposes of Section 9.01(j)(ii) and (iii)
(Invalidity of Loan Documents)).


“Major Representation” means a representation or warranty with respect to Bidco,
the Company, its Material Subsidiaries and (for the purposes of Section 6.18
(Insolvency) only) any Material Subsidiary Group only (and, for the avoidance of
doubt, not in respect of or relating to (or any procurement obligation relating
to) (i) the Company’s other Subsidiaries and (ii) the Target and its
Subsidiaries) under any of Section 6.01(a) and (b)(ii) (Existence, Qualification
and Power), Section 6.02 (Authorization; No Contravention) (excluding for the
purposes of this definition the words “or the creation of any Lien under, or
require any payment to be made under”), Section 6.03 (Governmental
Authorization; Other Consents), Section 6.04 (Binding Effect), Section 6.16
(Compliance with Laws), Section 6.18 (Solvency) in relation to Bidco, the
Company and its Material Subsidiaries and any Material Subsidiary Group only,
Section 6.25 (Acquisition Documents) and Section 6.26 (Use of Proceeds).


“Margin Stock” shall have the meaning given to such term under Regulation U of
the Board of Governors of the Federal Reserve System of the United States.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties taken as a whole to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.


“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Company that (i) has on such date Total Assets constituting ten percent
(10%) or more of Consolidated Total Assets or (ii)


21


#89182136v12

--------------------------------------------------------------------------------

 


for the most recently ended four fiscal quarter period has revenues constituting
ten percent (10%) or more of the consolidated revenues of the Company and its
Subsidiaries for such period, as determined in accordance with Agreement
Accounting Principles.


“Material Subsidiary Group” means any Subsidiaries of the Company that together
(i) have on such date aggregate Total Assets constituting twenty percent (20%)
or more of Consolidated Total Assets or (ii) for the most recently ended four
fiscal quarter period have aggregate revenues constituting twenty percent (20%)
or more of the consolidated revenues of the Company and its Subsidiaries for
such period, as determined in accordance with Agreement Accounting Principles.


“Maturity Date” means December 4, 2020.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), 2.14(b) or
9.02(c), an amount equal to 100% of the Outstanding Amount of all L/C
Obligations.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as jointsole lead arranger and jointsole book manager for the Second
Amendment.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding fivesix plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” or “Notes” means the Revolving Notes and/or the Swing Line Note,
individually or collectively, as appropriate.


“Note Purchase AgreementAgreements” means, collectively, (a) that certain Note
Purchase Agreement, dated as of May 12, 2010 by and, among the Company and
certainthe purchasers. listed in the attached Schedule A thereto, (b) that
certain Note Purchase Agreement, dated as of September 23, 2014, among the
Company and the purchasers listed on the attached Schedule A thereto, and (c)
that certain Note


22


#89182136v12

--------------------------------------------------------------------------------

 


Purchase Agreement, dated as of August 27, 2015, among the Company and the
purchasers listed on the attached Schedule A thereto.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Swap Bank
and (b) all obligations under any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Offer” means a contractual takeover offer within the meaning of Section 974 of
the Companies Act made by Bidco to effect the Target Acquisition (as that offer
may be amended in accordance with the terms of this Agreement).


“Offer Documents” means any documents published in accordance with the City Code
in order to make an Offer to the shareholders of the Target (including, without
limitation, any revision to an Offer, any alternative Offer and any document
published to reflect or effect a change of structure from a Scheme to an Offer).


“Offer Press Release” means the press release announcing, in compliance with
Rule 2.7 of the City Code, a firm intention to make the Offer or, as the case
may be, a switch to an Offer in accordance with Section 8 of Appendix 7 to the
City Code which shall be consistent in all material respects with the press
release provided to the Administrative Agent pursuant to the Second Amendment.


“Offer Unconditional Date” means the date on which the Offer becomes or is
declared unconditional in all respects.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




23


#89182136v12

--------------------------------------------------------------------------------

 


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06, except for an assignment made in respect of a
Defaulting Lender).


“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Panel” means the Panel on Takeovers and Mergers.
    
“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.    


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 3004 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company andor any ERISA Affiliate, or has been maintained or contributed
to by the Company or any ERISA Affiliate in the past six plan years, and is
either covered by Title IV of ERISA or is subject to minimum funding standards
under Section 412 of the Internal Revenue Code.


24


#89182136v12

--------------------------------------------------------------------------------

 




“Permitted Acquisition” means (A) the Target Acquisition and (B) Investments
consisting of an Acquisition by the Company or any Subsidiary of the Company,
provided that (i) the Property acquired (or the Property of the Person acquired)
in such Acquisition is used or useful in the same, similar or complementary
lines of business as the Company and its Subsidiaries were engaged in on the
Closing Date (or any reasonable adjacencies, extensions or expansions thereof),
(ii) in the case of an Acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition, (iii) after giving effect to any such
Acquisition on a Pro Forma Basis, the Loan Parties are in compliance with the
financial covenants set forth in Section 8.09 as of the most recent fiscal
quarter for which the Company has delivered financial statements pursuant to
Section 7.01(a) or (b), (iv) the representations and warranties made by the Loan
Parties in any Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, (v) no Default or Event of Default has occurred and
is continuing or would result therefrom and (vi) if such transaction involves
the purchase of an interest in a partnership between the Company (or a
Subsidiary of the Company) as a general partner and entities unaffiliated with
the Company or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly‑owned by the Company newly formed for the sole
purpose of effecting such transaction.


“Permitted Investments” means, at any time, Investments by the Company or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of Property of the
Company or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 7.02.


“Press Release” means (in relation to the Scheme) the Scheme Press Release or
(in relation to the Offer) the Offer Press Release.


“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Company but excluding (x)
Indebtedness owing to the Company or any other Subsidiary, (y) Indebtedness
outstanding at any time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, and (z) all Subsidiary Guarantees and all Indebtedness of
any Subsidiary which has also guaranteed the Obligations) and (ii) all
Indebtedness of the Company and its Subsidiaries secured by Liens other than
Indebtedness secured by (x) Liens permitted by subparagraphs (a) through (t),
inclusive, of Section 8.01, or (y) Liens as to which the Company or such
Subsidiary has made, or caused to be made, effective provision whereby the
Obligations are equally or ratably secured with the other obligations thereby
secured in accordance with Section 8.01.




25


#89182136v12

--------------------------------------------------------------------------------

 


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.09 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition or Acquisition shall be
deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which the Company has
delivered financial statements pursuant to Section 7.01(a) or (b). In connection
with the foregoing, (a) with respect to any Disposition or Involuntary
Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the Property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition (i) income statement items (whether positive or
negative) attributable to the Person or Property acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Company and its Subsidiaries in accordance with Agreement Accounting Principles
or in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by audited financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by the Company or any Subsidiary (including the Person or
Property acquired) in connection with such transaction and any Indebtedness of
the Person or Property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.


“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time, subject to adjustment as provided in Section 2.15; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.


“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


“Public Lender” has the meaning specified in Section 7.02.


“Recipient” means the Administrative Agent, any Lender or the L/C Issuer.
 
“Register” has the meaning specified in Section 11.06(c).


“Registrar of Companies” means the registrar of companies for England and Wales
contemplated by the Companies Act.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.




26


#89182136v12

--------------------------------------------------------------------------------

 


“Removal Effective Date” has the meaning specified in Section 10.06(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty‑day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.


“Resignation Effective Date” has the meaning specified in Section 10.06(a).


“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party, and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in such Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit denominated in an Alternative Currency,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in such Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in such Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


27


#89182136v12

--------------------------------------------------------------------------------

 


 
“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies,S&P Global Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Company or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanction(s)” means any economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, or
Her Majesty’s Treasury of the United Kingdom (“HMT”).


“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act between the Target and the holders of the Target Shares in relation to the
transfer of the entire issued share capital of the Target to Bidco as
contemplated by the Scheme Circular (as such Scheme Circular may be amended in
accordance with the terms of this Agreement) as such Scheme may from time to
time be amended, added to, revised, renewed or waived as permitted in accordance
with this Agreement.


“Scheme Circular” means the circular to the shareholders of the Target issued or
to be issued by the Target setting out the proposals for the Scheme.


“Scheme Co-Operation Agreement” means the co-operation agreement (together with
schedules and exhibits thereto) to be entered into by and between Bidco and the
Target.
    
“Scheme Documents” means the Scheme Co-Operation Agreement and Scheme Circular.


“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with section 899 of the Companies Act.


“Scheme Press Release” means the press release dated 12 December 2016
announcing, in compliance with Rule 2.7 of the City Code, a firm intention to
make an offer which is to be implemented by means of the Scheme.
    
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.




28


#89182136v12

--------------------------------------------------------------------------------

 


“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement dated as of January 17, 2017, among the Company, the Designated
Borrowers, the Guarantors, the Lenders and the Administrative Agent.


“Second Amendment Effective Date” means January 17, 2017.


“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.


“Sterling” and “£” means the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.


29


#89182136v12

--------------------------------------------------------------------------------

 




“Subsidiary Guarantors” means each Domestic Subsidiary of the Company that is a
Material Subsidiary and each other Person that joins as a Guarantor pursuant to
Section 7.12, together with their successors and permitted assigns.


“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Closing Date or Affiliate of such Lender that is party to a
Swap Contract with any Loan Party in existence on the Closing Date.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.




30


#89182136v12

--------------------------------------------------------------------------------

 


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under Agreement Accounting Principles.


“Target” means e2v technologies plc, a public limited company organized in
England and Wales.


“Target Acquisition” means the Borrower’s acquisition of, directly or
indirectly, all of the outstanding Capital Stock of the Target pursuant to a
Scheme or Offer.
    
“Target Acquisition Consideration” means the aggregate amount of cash
consideration payable in connection with the Target Acquisition.


“Target Acquisition Funding Date” means the date on which the Certain Funds
Credit Extension occurs.


“TARGET Day” means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Target Shares” means the Capital Stock of the Target.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $50,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Transaction Costs” means fees and expenses incurred in connection with the
Transactions.
    
“Transactions” means (i) the Target Acquisition, (ii) the execution, delivery
and performance of this Agreement including the Certain Funds Credit Extension
and the application of the proceeds thereof.
 
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Closing Date.


31


#89182136v12

--------------------------------------------------------------------------------

 


 
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“UK Borrower” means Teledyne Limited, an English limited company and/or any
other Designated Borrower organized under the laws of the United Kingdom.    


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“US Bank Fee Letter” means the letter agreement, dated November 9, 2015 between
the Company and U.S. Bank National Association.


    “U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
 
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Company directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Company.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


32


#89182136v12

--------------------------------------------------------------------------------

 




(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”


(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Except as otherwise specifically prescribed herein, all accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Company in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.


(b)    Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Section 8.09 (and for purposes of
determining the Applicable Rate) shall be made on a Pro Forma Basis.


(c)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.04    Exchange Rates; Currency Equivalents.


(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan


33


#89182136v12

--------------------------------------------------------------------------------

 


Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.


1.05    Additional Alternative Currencies.


(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.


(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Company.




34


#89182136v12

--------------------------------------------------------------------------------

 


1.06    Change of Currency.


(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.07    Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).


1.08    References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.09    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).


1.10    Letter of Credit Amounts.


Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount of such Letter of Credit after giving


35


#89182136v12

--------------------------------------------------------------------------------

 


effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Document related thereto, whether or not such maximum face amount is in
effect at such time.




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment and, (iii) the aggregate Outstanding Amount
of all Loans and Letters of Credit denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit and (iv) in the case of a Certain
Funds Credit Extension, the Borrowing of such Revolving Loans shall not exceed
the Certain Funds Sublimit. Each Lender may, at its option, make any Revolving
Loan available to any Designated Borrower that is a Foreign Subsidiary by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Revolving Loan; provided that any exercise of such option shall not (i) affect
the obligation of such Designated Borrower to repay such Revolving Loan in
accordance with the terms of this Agreement or (ii) cause the Borrowers to incur
any expense (including any additional taxes) they would not otherwise incur.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (a)
telephone or (b) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $3,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of


36


#89182136v12

--------------------------------------------------------------------------------

 


the Interest Period with respect thereto, (vi) the currency of the Revolving
Loans to be borrowed, and (vii) if applicable, the Designated Borrower, and
(viii) if applicable, whether the Borrowing is a Certain Funds Credit Extension.
If the Company fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If the Company
fails to specify a Type of a Loan in a Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Revolving Loans denominated in an Alternative Currency, such Revolving Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Loan may be converted
into or continued as a Revolving Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Loan and
reborrowed in the other currency. If a Borrower requests a Borrowing but fails
to specify if such Borrowing is a Certain Funds Credit Extension, such Borrowing
will be deemed not to be a Certain Funds Credit Extension.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
11:00 a.m. in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Company or the applicable Designated Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings, and
second, to the applicable Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.


(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent


37


#89182136v12

--------------------------------------------------------------------------------

 


shall notify the Company and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect with respect to the Revolving
Loans.


(f)    The Company may at any time and from time to time, upon prior written
notice by the Company to the Administrative Agent, increase the Aggregate
Revolving Commitments by up to FIFTY MILLION DOLLARS ($50,000,000) with
additional Revolving Commitments from any existing Lender or new Revolving
Commitments from any other Person selected by the Company and approved by the
Administrative Agent and the L/C Issuer (not to be unreasonably withheld);
provided that:


(i)    any such increase shall be in a minimum principal amount of $10 million
and in integral multiples of $5 million in excess thereof;


(ii)    no Default or Event of Default shall be continuing at the time of any
such increase;


(iii)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;


(iv)    (A) any new Lender shall join this Agreement by executing such joinder
documents as customarily and reasonably required by the Administrative Agent
and/or (B) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent; and


(v)    as a condition precedent to such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase and (B) in the case
of any Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.02(f),
the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, and (2) no
Default or Event of Default exists.


The Borrowers shall prepay any Loans outstanding on the date of any such
increase (and pay any additional amounts required pursuant to Section 3.05) to
the extent necessary to keep the outstanding Loans ratable with any revised
Revolving Commitments arising from any nonratable increase in the Commitments
under this Section 2.02(f). In connection with any such increase in the
Aggregate Revolving Commitments, the Letter of Credit Sublimit shall be
increased by the same amount and Schedule 2.01 shall be revised by the
Administrative Agent to reflect the new Revolving Commitments and distributed to
the Lenders.




38


#89182136v12

--------------------------------------------------------------------------------

 


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars or in one or more Alternative Currencies for the account of
the Company or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (x)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (y) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit and (z) the aggregate Outstanding
Amount of the L/C Obligations denominated in an Alternative Currency plus the
aggregate Outstanding Amount of Loans denominated in an Alternative Currency
shall not exceed the Alternative Currency Sublimit. Each request by the Company
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Lender acknowledges and confirms that it
has a participation interest in the liability of the L/C Issuer under each
Existing Letter of Credit in a percentage equal to its Pro Rata Share of
Revolving Loans. The Company’s reimbursement obligations in respect of each
Existing Letter of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.


(ii)    The L/C Issuer shall not issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.


(iii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial amount less than $500,000;


39


#89182136v12

--------------------------------------------------------------------------------

 




(D)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists, unless the L/C Issuer has entered into satisfactory arrangements with
the Company or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender;


(E)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars;


(F)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or


(G)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall be under no obligation to issue or amend any Letter
of Credit if the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, on or prior to the Business Day prior to
the requested date of issuance or amendment of such Letter of Credit, that one
or more applicable conditions contained in Article V shall not then be
satisfied.


(vii)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto‑Renewal
Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 10:00 a.m. at least two (2) Business
Days (or such later


40


#89182136v12

--------------------------------------------------------------------------------

 


date and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and requested currency thereof and in the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
the Company shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Company (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.


(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non‑Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto‑Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
(as extended) form under the terms hereof (by reason of the provisions clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non‑Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or any Loan Party that one or


41


#89182136v12

--------------------------------------------------------------------------------

 


more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than (i) 12:00 p.m. on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, if the L/C Issuer delivers notice of such payment by
10:00 a.m. on such day, or, if notice of any such payment is made after 10:00
a.m., not later than 10:00 a.m. the next succeeding Business Day, or (ii) the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency if the L/C Issuer delivers
notice of such payment two hours prior to the Applicable Time on such day, or,
if notice of any such payment is made later than two hours prior to the
Applicable Time, not later than 10:00 a.m. the next succeeding Business Day
(each such date, an “Honor Date”), the Company shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Company fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in Alternative Currency) (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof. In such event, the Company
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) to the Administrative Agent for the account of the L/C Issuer
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 12:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.




42


#89182136v12

--------------------------------------------------------------------------------

 


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set‑off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each


43


#89182136v12

--------------------------------------------------------------------------------

 


Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, set‑off, defense or other
right that the Company may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact prejudice the Company;


(v)    honor of a demand for payment presented electronically if such Letter of
Credit permits electronic presentation;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;


(vii)    any payment by the L/C Issuer in good faith under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or




44


#89182136v12

--------------------------------------------------------------------------------

 


(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the L/C Issuer. The Company shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document (other than to
determine that such document appears on its face to be in compliance with the
terms of such Letter of Credit) or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties, nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Company shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied


45


#89182136v12

--------------------------------------------------------------------------------

 


to any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, to the
extent such Letter of Credit chooses such law or practice.


(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Pro Rata Share in Dollars a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Administrative Agent Fee Letter, computed on the actual
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit), due
and payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit and on the Letter of Credit
Expiration Date. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. In addition, the Company shall pay
directly to the L/C Issuer for its own account in Dollars the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.




46


#89182136v12

--------------------------------------------------------------------------------

 


2.04    Swing Line Loans.


(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Swing Line Lender in its capacity as a Lender of Revolving Loans, may
exceed the amount of such Lender’s Revolving Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment, (y) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive absent binding and manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure and (z) the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (a) telephone or (b) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the


47


#89182136v12

--------------------------------------------------------------------------------

 


requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 5.02. The Swing Line Lender shall furnish the Company with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar denominated payments not later than 10:00 a.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set‑off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.




48


#89182136v12

--------------------------------------------------------------------------------

 


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.


(a)    Voluntary Prepayments of Loans.


(i)    Revolving Loans. Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
10:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans, (2) four (4) Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding) and
(D) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Pro Rata Shares.


(ii)    Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of


49


#89182136v12

--------------------------------------------------------------------------------

 


$100,000 in excess thereof (or, if less, the entire principal thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(b)    Mandatory Prepayments of Loans.


(i)    Revolving Commitments. If the Administrative Agent notifies the Company
at any time that the Total Revolving Outstandings at such time exceed an amount
equal to 105% of the Aggregate Revolving Commitments then in effect, then,
within two (2) Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or the Company shall Cash Collateralize the L/C Obligations in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Aggregate Revolving
Commitments then in effect; provided, however, that, subject to the provisions
of Section 2.03(g), the Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Loans the Total Outstandings exceed the Aggregate Revolving
Commitments then in effect.


(ii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.05(b)(i) shall be applied to Revolving Loans and Swing
Line Loans and (after all Revolving Loans and all Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.


(c)    Exchange Rate Fluctuations. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.


2.06    Termination or Reduction of Aggregate Revolving Commitments.


(a)    Optional Reductions. The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess and (iv) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Alternative
Currency Sublimit exceeds the amount of the Aggregate Revolving Commitments,
such sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. The amount of
any such Aggregate Revolving Commitment reduction shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Company. Any reduction of the Aggregate Revolving


50


#89182136v12

--------------------------------------------------------------------------------

 


Commitments shall be applied to the Revolving Commitment of each Lender
according to its Pro Rata Share. All fees accrued with respect thereto until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.


(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Aggregate Revolving Commitments under this Section 2.06, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the Aggregate
Revolving Commitments at such time, the Letter of Credit Sublimit or the Swing
Line Sublimit, as the case may be, shall be automatically reduced by the amount
of such excess.


(c)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Pro Rata Share of such reduction
amount. All fees in respect of the Aggregate Revolving Commitments accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.


2.07    Repayment of Loans.


(a)    Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.


(b)    Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) demand by the Swing Line Lender and (ii) the Maturity
Date.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) the
Eurocurrency Rate for such Interest Period plus (B) the Applicable Rate plus (in
the case of a Eurocurrency Rate Loan of any Lender which is lent from a lending
office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.


(b)    Upon the occurrence and during the continuation of an Event of Default,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.




51


#89182136v12

--------------------------------------------------------------------------------

 


2.09    Fees.


In addition to certain fees described in subsections (i) and (j) of
Section 2.03:


(a)    Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to the Applicable Rate times the actual daily amount of the Aggregate
Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Outstanding Amount of all Revolving Loans, Swing Line Loans
and L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.15. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Revolving Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.


(b)    Administrative Agent Fee Letter. The Company shall pay to the
Administrative Agent for its own account the fees in the amounts and at the
times specified in the Administrative Agent Fee Letter. Such fees shall be fully
earned when paid and shall be non‑refundable for any reason whatsoever;
provided, however, that the Company shall be entitled to receive from the
Administrative Agent the prorated amount of the administrative agent fee for any
applicable year if the Administrative Agent should voluntarily resign in such
year.


2.10    Computation of Interest and Fees.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall, without duplication, immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees


52


#89182136v12

--------------------------------------------------------------------------------

 


actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The Company’s
obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.


For the purpose of complying with the Interest Act (Canada), it is expressly
stated that where interest is calculated pursuant hereto at a rate based on a
360 or 365 day period, the yearly rate or percentage of interest to which such
rate is equivalent is such rate multiplied by the actual number of days in the
year (365 or 366, as the case may be) divided by 360 or 365, as the case may be.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C‑1 (a “Revolving Note”) and (ii) in
the case of Swing Line Loans, be in the form of Exhibit C‑2 (a “Swing Line
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.


53


#89182136v12

--------------------------------------------------------------------------------

 


If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 11:00 a.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period”, if any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
first, toward costs and expenses (including Attorney Costs and amounts payable
under Article III) incurred by the Administrative Agent and each Lender; second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties; and third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.


(c)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Loan that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Loan available to the Administrative Agent, then the applicable Lender
and the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the applicable Borrower, the interest rate
applicable to Base Rate Loans. If the applicable Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the applicable Borrower
the amount of such interest paid by such Borrower for such period. If such
Lender pays its share of the applicable Revolving Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact


54


#89182136v12

--------------------------------------------------------------------------------

 


made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.


(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
no Lender shall be responsible for the failure of any other Lender to so make
its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it (excluding any amounts applied by the Swing Line
Lender to outstanding Swing Line Loans) resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of


55


#89182136v12

--------------------------------------------------------------------------------

 


Cash Collateral provided for in Section 2.14 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.


2.14    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 9.02(c), or (iv)
there shall exist a Defaulting Lender, the Company shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).


(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance


56


#89182136v12

--------------------------------------------------------------------------------

 


with Section 11.06(b)(vi)), (ii) delivery of Cash Collateral to the
Administrative Agent pursuant to Section 2.15(a)(ii) in substitution of Cash
Collateral previously delivered by the Borrowers pursuant to Section 2.14(a) or
(iii) the good faith determination by the Administrative Agent that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 9.03), (y) any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (z) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, (A) as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent or (B) so long as all Fronting Exposure shall be Cash
Collateralized immediately prior to and after giving effect thereto, to be held
as Cash Collateral, such Cash Collateral to be in substitution for Cash
Collateral previously provided by the Borrowers pursuant to Section 2.14(a) and
in an amount equal to the Cash Collateral being substituted; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when


57


#89182136v12

--------------------------------------------------------------------------------

 


the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Obligations owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees.


(A)    Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.14.


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.


(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.


(iv)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may


58


#89182136v12

--------------------------------------------------------------------------------

 


include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determined to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrowers while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.


2.16    Designated Borrowers.


(a)    Effective as of the date hereof, Teledyne Limited and Teledyne Dalsa,
Inc. shall each be a “Designated Borrower” hereunder and may receive Loans for
its account on the terms and conditions set forth in this Agreement. The Company
may at any time, upon not less than 15 Business Days’ notice from the Company to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional Wholly
Owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have approved such Applicant Borrower as a Designated Borrower
(which approval shall not be unreasonably delayed or denied or require the
payment of a fee or other consideration) and shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Lenders agree that an Applicant Borrower shall be entitled to receive Loans
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit H (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Borrower until the date five Business Days after
such effective date.


(b)    The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be joint and several in
nature among such Designated Borrowers that are Foreign Subsidiaries.


(c)    Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such


59


#89182136v12

--------------------------------------------------------------------------------

 


Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.


(d)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary


60


#89182136v12

--------------------------------------------------------------------------------

 


so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)    Tax Indemnification.


(i)    Each of the Borrowers shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Borrowers shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return


61


#89182136v12

--------------------------------------------------------------------------------

 


required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Company or the Administrative Agent, as the case
may be.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


62


#89182136v12

--------------------------------------------------------------------------------

 


(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.


63


#89182136v12

--------------------------------------------------------------------------------

 


Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(iv)    Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United Kingdom, any Foreign Lender
that is entitled to an exemption from or reduction of withholding tax imposed
under United Kingdom law or any treaty to which the United Kingdom is a party,
with respect to payments hereunder or under any other Loan Document, shall use
commercially reasonable efforts to do whichever of the following is applicable:


(A)    if such Lender has registered under the HMRC DT Treaty Passport scheme
and desires to apply the HMRC DT Treaty Passport scheme to any of the
Obligations of any UK Borrower, deliver to the Company and to the Administrative
Agent a notice to that effect along with its scheme number and jurisdiction of
tax residence; and Company or the applicable Borrower shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of the Closing Date or the effective date of the relevant Assignment and
Assumption (as the case may be);


(B)    if such Lender is entitled to the benefits of a tax treaty to which the
United Kingdom is a party and either has not registered under the HMRC DT Treaty
Passport scheme or does not desire to apply the HMRC DT Treaty Passport scheme
to any of the Obligations of any UK Borrower, prepare and file the form
prescribed by applicable United Kingdom law as a basis for claiming such
exemption or reduction, with a copy to the Administrative Agent and the Company;
or


(C)    if such Lender is entitled to such exemption or reduction pursuant to any
other provision of United Kingdom law, deliver to the Company and to the
Administrative Agent a notice to that effect and prepare and file any other form
prescribed by United Kingdom law as a basis for claiming such exemption or
reduction, with a copy to the Administrative Agent and the Company.


(v)    Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(vi)    Each of the Borrowers shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.




64


#89182136v12

--------------------------------------------------------------------------------

 


(vii)    Each Lender shall deliver to the Administrative Agent and the Company
such documentation reasonably requested by the Administrative Agent or the
Company sufficient for the Administrative Agent and the Company to comply with
their obligations under FATCA and to determine whether payments to such Lender
are subject to withholding tax under FATCA.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (f), in
no event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.


(g)    Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


Notwithstanding anything to the contrary contained herein, the Company shall not
be required to make any payments to any Lender pursuant to this Section 3.01
relating to any Taxes or Other Taxes paid by a Lender more than 180 days prior
to such Lender’s request for any additional payment or compensation pursuant to
this Section 3.01.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, (each an “Illegality
Event”), then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest


65


#89182136v12

--------------------------------------------------------------------------------

 


rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If for any reason in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof (a) the Administrative Agent determines
that that (i) deposits (whether in Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (b) the Required Lenders determine that for any reason the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Company and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loan or Interest
Period) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case, until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing, conversion or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate) and (B) the requirements of the Bank of England and the Financial Services
Authority


66


#89182136v12

--------------------------------------------------------------------------------

 


or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or any L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority (or its successor) or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or[reserved]; or


(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.




67


#89182136v12

--------------------------------------------------------------------------------

 


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six‑month period referred
to above shall be extended to include the period of retroactive effect thereof).


3.05    Funding Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower; or


(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency and required to be paid by such Borrower in such Alternative Currency
on its scheduled due date or any payment thereof in a different currency; or


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.14.


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company or the
applicable Designated Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank eurodollar
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.


Notwithstanding anything to the contrary contained herein, no Borrower shall be
required to make any payments to any Lender pursuant to this Section 3.05
relating to any loss, cost or expense incurred by a Lender more than 180 days
prior to such Lender’s request for any additional payment or compensation
pursuant to this Section 3.05.


68


#89182136v12

--------------------------------------------------------------------------------

 




3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, or the L/C Issuer, as the case may be. The Company hereby agrees to pay
(or cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if a Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.


3.07    Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.




ARTICLE IV
GUARANTY


4.01    The Guaranty.


(a)    Each of the Subsidiary Guarantors hereby jointly and severally guarantees
to each Lender, each Swap Bank, each Treasury Management Bank and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Subsidiary Guarantors hereby further agree that if any of the Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Subsidiary Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.




69


#89182136v12

--------------------------------------------------------------------------------

 


(b)    The Company hereby guarantees to each Lender, each Swap Bank, each
Treasury Management Bank and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Designated
Borrower Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof. The Company hereby
further agrees that if any of the Designated Borrower Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the Company
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Designated
Borrower Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.


(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.


4.02    Obligations Unconditional.


(a)    The obligations of the Subsidiary Guarantors under Section 4.01(a) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02(a) that the obligations
of the Subsidiary Guarantors under this Article IV shall be absolute and
unconditional under any and all circumstances. Each Subsidiary Guarantor agrees
that such Subsidiary Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Company or any other Subsidiary
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.


(b)    The obligations of the Company under Section 4.01(b) are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Designated Borrower Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02(b)
that the obligations of the Company under this Article IV shall be absolute and
unconditional under any and all circumstances. The Company agrees that it shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Designated Borrower for amounts paid under this Article IV until such time
as the Designated Borrower Obligations have been paid in full and the
Commitments have expired or terminated.


(c)    Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:




70


#89182136v12

--------------------------------------------------------------------------------

 


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Swap Bank, or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;


(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.


4.03    Reinstatement.


(a)    The obligations of the Subsidiary Guarantors under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


(b)    The obligations of the Company under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Designated Borrower Obligations is
rescinded or must be otherwise restored by any holder of any of the


71


#89182136v12

--------------------------------------------------------------------------------

 


Designated Borrower Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Company agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees and expenses of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


(a)    The Subsidiary Guarantors agree that, to the fullest extent permitted by
law, as between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 4.01(a) notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Obligations being deemed to have become automatically due and payable), the
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 4.01(a).


(b)    The Company agrees that, to the fullest extent permitted by law, as
between the Company, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Designated Borrower Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 9.02) for purposes of Section 4.01(b) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Designated Borrower Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Designated Borrower Obligations being deemed to have become automatically due
and payable), the Designated Borrower Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Company for purposes of Section 4.01(b).


4.06    Rights of Contribution.


The Subsidiary Guarantors agree among themselves that, in connection with
payments made hereunder, each Subsidiary Guarantor shall have contribution
rights against the other Subsidiary Guarantors as permitted under applicable
law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Subsidiary Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full and the Commitments have terminated.




72


#89182136v12

--------------------------------------------------------------------------------

 


4.07    Guarantee of Payment; Continuing Guarantee.


(a)    The guarantee given by the Subsidiary Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.


(b)    The guarantee given by the Company in this Article IV is a guaranty of
payment and not of collection, is a continuing guarantee, and shall apply to all
Designated Borrower Obligations whenever arising.


4.08    Eligible Contract Participant.


No Guarantor shall be deemed under this Article IV to be a guarantor of any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (a “Swap Obligation”) if such Guarantor was not an “eligible
contract participant” as defined in §1a(18) of the Commodity Exchange Act, at
the time the guarantee under this Article IV becomes effective with respect to
such Swap Obligation and to the extent that the providing of such guarantee by
such Guarantor would violate the Commodity Exchange Act; provided however that
in determining whether any Guarantor is an “eligible contract participant” under
the Commodity Exchange Act, each guarantee in this Article IV of the Obligations
of such Guarantor and the provisions of Section 4.09 shall be taken into
account.


4.09    Keepwell.


Each Subsidiary Guarantor that is an “eligible contract participant” under the
Commodity Exchange Act (determined before giving effect to this Section 4.09)
with total assets exceeding $10 million (or such other Subsidiary Guarantor as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another person to qualify as an “eligible contract participant”)
at the time the guarantee under this Article IV becomes effective with respect
to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Loan Party that is not then an “eligible contract participant”
under the Commodity Exchange Act as may be needed by such other Loan Party from
time to time to honor all of its Swap Obligations under this Article IV (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering any Subsidiary Guarantor’s undertakings under this
Section voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The undertaking of each
Subsidiary Guarantor under this Section shall remain in full force and effect
until the Obligations have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Loan Party that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.


ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Initial Credit Extension.


The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent (all of which have been irrevocably satisfied or waived as of the
Closing Date):


73


#89182136v12

--------------------------------------------------------------------------------

 




(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of a favorable
opinion of in‑house legal counsel of the Company and counsel to any Designated
Borrower, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date, and in form and substance satisfactory to the Administrative
Agent.


(c)    Financial Statements. The Administrative Agent shall have received the
consolidated financial statements of the Company and its Subsidiaries for the
fiscal year ended December 30, 2012, including balance sheet and income and cash
flow statements, in each case, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.


(d)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 30, 2012 in the business, assets, Properties,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole.


(e)    Litigation. There shall not exist any action, suit, investigation or
proceeding against the Company or any Subsidiary pending or, to the knowledge of
the Company, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.


(f)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:


(i)    copies of the Organization Documents of each Loan Party certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Closing Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or formation.


(g)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that the conditions
specified in Sections 5.01(d) and (e) and Sections 5.02(a) and (b) have been
satisfied.


(h)    Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.


(i)    Reserved.


74


#89182136v12

--------------------------------------------------------------------------------

 




(j)    Attorney Costs. The Company shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings.


Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


5.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than (i) a Certain Funds Credit Extension or (ii) a Loan Notice requesting only
a conversion of Revolving Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:


(a)    The representations and warranties of the Company and each other Loan
Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.16 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.


(e)    In the case of Credit Extensions to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.


75


#89182136v12

--------------------------------------------------------------------------------

 




5.03    Conditions to Certain Funds Credit Extensions.


(a)    During the Certain Funds Period, the Lenders will be obliged to make a
Certain Funds Credit Extension hereunder subject only to the following
conditions:
    
(i)    on the date of the relevant Loan Notice and on the date of the proposed
Certain Funds Credit Extension:


(A)    no Major Default is continuing or would result from the proposed Certain
Funds Credit Extension;


(B)    all the Major Representations are true and accurate in all material
respects (provided that any Major Representation that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
accurate (after giving effect to any qualification therein) in all respects);
and


(C)    the Administrative Agent shall have received a Loan Notice in accordance
with the requirements of this Agreement; and


(D)    the aggregate principal amount of the Certain Funds Credit Extension
shall not exceed the Certain Funds Sublimit.


(ii)    on the date of the proposed Certain Funds Credit Extension, the
Administrative Agent has received a certificate signed by a Responsible Officer
of the Borrower confirming:


(A)    that no Major Default is continuing or would result from the proposed
Certain Funds Credit Extension;


(B)    that all the Major Representations are true and accurate in all material
respects (provided that any Major Representation that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
accurate (after giving effect to any qualification therein) in all respects);


(C)    in the case of an Offer, that acceptances that have been received and not
withdrawn are for more than 90% of the Target Shares to which the Offer relates
(or such other percentage as Bidco and the Administrative Agent may agree from
time to time);


(D)    if a Scheme, that the Scheme Effective Date has occurred; and


(E)    if an Offer, that the Offer Unconditional Date has occurred.


(iii)    on the date of the proposed Certain Funds Credit Extension, if a
Scheme, the Scheme Effective Date shall have occurred;


(iv)    on the date of the proposed Certain Funds Credit Extension, if an Offer,
the Offer Unconditional Date shall have occurred;




76


#89182136v12

--------------------------------------------------------------------------------

 


(v)    on the date of the relevant Loan Notice and on the date of the proposed
Certain Funds Credit Extension, there shall not have been any material amendment
to, supplement to or modification of any of the Acquisition Documents other than
in accordance with or as permitted by the provisions of this Agreement or with
the consent of the Administrative Agent; and


(vi)    on the date of the proposed Certain Funds Credit Extension, receipt by
the Administrative Agent and the Lenders of all fees required to be paid
pursuant to Section 2(j) of the Second Amendment and Section 2.09(a) hereof on
or before the date of the proposed Certain Funds Credit Extension.


(b)    During the Certain Funds Period (save in circumstances where, pursuant to
paragraph (a) above, a Lender is not obliged to make a Certain Funds Credit
Extension hereunder) and subject as provided in Section 3.02, no Lender shall be
entitled to:


(i)    cancel any of its Certain Funds Commitments;


(ii)    rescind, terminate or cancel this Agreement or exercise any similar
right or remedy or make or enforce any claim under the Loan Documents in respect
of a Certain Funds Credit Extension or its Certain Funds Commitment;


(iii)    refuse to participate in the making of a Certain Funds Credit
Extension;


(iv)    exercise any right of set-off or counterclaim in respect of a Certain
Funds Credit Extension; or


(v)    cancel, accelerate or cause or require any reduction, repayment or
prepayment of any commitment, loan or amounts owing under this Agreement or
under any other Loan Document, in each case solely in respect of a Certain Funds
Credit Extension or the Certain Funds Commitments; or


(vi)    take any other action or make or enforce any claim or exercise any
rights, entitlements or remedies it may have against any Loan Party or under the
terms of any Loan Document to the extent that to do so would, directly or
indirectly, reduce the Certain Funds Sublimit (or reduce the Commitments below
the Certain Funds Sublimit), alter the conditions to drawing of the Certain
Funds Commitment or Certain Funds Credit Extension in a manner that is adverse
to the Company or prevent or limit the making of a Certain Funds Credit
Extension;


provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.




77


#89182136v12

--------------------------------------------------------------------------------

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


TheSubject to Section 5.03, the Borrowers represent and warrant on the Second
Amendment Effective Date, on the Target Acquisition Funding Date and each other
date contemplated by Section 5.02 or Section 5.03 to the Administrative Agent
and the Lenders that:


6.01    Existence, Qualification and Power.


Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. As of the FirstSecond Amendment Effective Date, Teledyne Brown
Engineering, Inc., Teledyne Instruments, Inc., Teledyne Scientific & Imaging,
LLC, Rhombi Canada LP, Teledyne Dalsa, Inc., Rhombi Holdings Limited, Teledyne
UK Holdings, LLC, Teledyne Netherlands B.V. and Teledyne LeCroy, Inc. are the
only Material Subsidiaries of the Company.


6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Loan Party is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Loan Party’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Loan
Party is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
Property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB); except in each case referred to
in clause (b) to the extent it would not reasonably be expected to have a
Material Adverse Effect.


6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person with respect
to (i) prior to the expiry of the Certain Funds Period, any Loan Document and
(ii) following the expiry of the Certain Funds Period, any Contractual
Obligation is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document other than those that have already been obtained and are
in full force and effect or the failure of which to have been obtained would not
reasonably be expected to have a Material Adverse Effect.


6.04    Binding Effect.


This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and


78


#89182136v12

--------------------------------------------------------------------------------

 


binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms.


6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year‑end audit adjustments; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness in accordance with GAAP consistently applied.


(c)    From December 30, 2012 to and including the First Amendment Effective
Date, there has been no Disposition by the Company or any Subsidiary, or any
Involuntary Disposition, of any material part of the business or Property of the
Company and its Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or Property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Company and its Subsidiaries, taken as a whole, in each case,
which is not reflected in the Audited Financial Statements or in the notes
thereto or has not otherwise been disclosed publicly by the Company or in
writing to the Lenders on or prior to the First Amendment Effective Date.


(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP consistently applied (except as may
otherwise be permitted under Section 7.01(a) and (b)) and present fairly in all
material respects (on the basis disclosed in the footnotes to such financial
statements) the consolidated and consolidating financial condition, results of
operations and cash flows of the Company and its Subsidiaries as of such date
and for such periods.


(e)    Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.


6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Borrower after reasonable investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to have a Material Adverse Effect.


79


#89182136v12

--------------------------------------------------------------------------------

 




6.07    No Default.


Neither the Company nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


6.08    Ownership of Property; Liens.


Each of the Company and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Liens, other than Permitted Liens.


6.09    Environmental Compliance.


The Company and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and compliance with
Environmental Laws, any claims thereunder, and the presence of any Hazardous
Substances at or on any current properties of the Company or any of its
Subsidiaries, and as a result thereof the Company has reasonably concluded that
suchany Environmental Laws and claims Liability of the Company, any other Loan
Party or any of their respective Subsidiaries, in each case, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


6.10    Insurance.


The properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts and covering such risks as are customarily carried by companies engaged
in similar businesses.


6.11    Taxes.


The Company and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, material state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.


6.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401


80


#89182136v12

--------------------------------------------------------------------------------

 


(a) of the Internal Revenue Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Internal Revenue Code or an application for such a
letter is currently being processed by the Internal Revenue Service. To the best
knowledge of the Loan Parties, nothing has occurred that would prevent, or cause
the loss of, such tax‑qualified status.


(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)    No ERISA Event has occurred and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PGBC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.


6.13    Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the FirstSecond
Amendment Effective Date of each Subsidiary, together with (i) its jurisdiction
of formation, (ii) the number of shares of each class of its Capital Stock
outstanding, (iii) the number and percentage of outstanding shares of each such
class owned (directly or indirectly) by the Company or any Subsidiary and (iv)
the number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Capital Stock of each Subsidiary is validly issued,
fully paid and non-assessable.


6.14    Margin Regulations; Investment Company Act.


(a)    No Borrower is engaged and will engage in, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB)Margin Stock, or extending
credit for the purpose of purchasing or carrying margin stockMargin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
any Borrower only or of the Company and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 8.01 or Section 8.05 or subject to
any restriction contained in any agreement or instrument between such Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 9.01(e) will be margin stockMargin Stock.


81


#89182136v12

--------------------------------------------------------------------------------

 




(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


6.15    Disclosure.


Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with this Agreement or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


6.16    Compliance with Laws.


Each of the Company and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17    Intellectual Property; Licenses, Etc.


The Company and its Subsidiaries own, or possess the legal right to use, all of
the material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by the Company or any Subsidiary
or the granting of a right or a license in respect of any IP Rights from the
Company or any Subsidiary does not infringe on the rights of any Person.


6.18    Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19    Legal Name.


The exact legal name and jurisdiction of organization of each Loan Party is as
set forth on the signature pages hereto.




82


#89182136v12

--------------------------------------------------------------------------------

 


6.20    Labor Matters.


There are no collective bargaining agreements (except as set forth on Schedule
6.20) or Multiemployer Plans covering the employees of the Company or any
Subsidiary as of the ClosingSecond Amendment Effective Date and neither the
Company nor any Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years.


6.21    Representations as to Foreign Obligors.


The Company and each Foreign Obligor represent and warrant to the Administrative
Agent and the Lenders that:


(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.


(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.


(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.


(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing (if any), not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).




83


#89182136v12

--------------------------------------------------------------------------------

 


6.22    OFAC.


Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company and its Subsidiaries, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that (i) currently is the subject or target of any Sanctions or (ii),
unless otherwise permitted by applicable law, is located, organized or resident
in a Designated Jurisdiction.


6.23    Anti-Corruption Laws.


The Company and its Subsidiaries have conducted their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti- corruptionanti-corruption
legislation in other jurisdictions in which the Company or any of its
Subsidiaries conduct business, and have instituted and maintained policies and
procedures that they believe are reasonably designed to promote and achieve
compliance in all material respects with such anti-corruption laws.


6.24    EEA Financial Institutions.


No Loan Party is an EEA Financial Institution.


6.25    Acquisition Documents.


(a)    The Administrative Agent and the Lenders have been furnished with
complete copies of each Acquisition Document to the extent executed and
delivered on or prior to the Second Amendment Effective Date.


(b)    In the case of a Scheme, the Scheme Press Release contains all the
material terms of the Scheme and the Scheme Circular reflects the Scheme Press
Release in all material respects.


(c)    In the case of an Offer, the Offer Documents contain all material terms
of the Offer and the Offer Documents reflect the Offer Press Release in all
material respects.


6.26    Use of Proceeds.


The Company will not, directly or, to its knowledge, indirectly, use any part of
the proceeds of any Loan in violation of the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions in which the Company or any
of its Subsidiaries conduct business, applicable Sanctions and the Act.


6.27    Designation as Senior Indebtedness.


The Obligations constitute “Senior Indebtedness”, or any similar term under and
as defined in the agreements relating to any Indebtedness of the Company or any
Guarantor, including the Note Purchase Agreements and any subordinated
Indebtedness which contains such designation.








84


#89182136v12

--------------------------------------------------------------------------------

 


ARTICLE VII
AFFIRMATIVE COVENANTS


SoSubject to Section 5.03, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Loan Parties
shall and shall cause each of its Subsidiaries to:


7.01    Financial Statements.


Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders, with sufficient copies for
each Lender:


(a)    as soon as available, but in any event within 100 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and


(b)    as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet including shareholders’ equity of the Company and its
Subsidiaries as at the end of such fiscal quarter and latest fiscal year end in
comparative form, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, and the related statement of cash flows for
the portion of the Company’s fiscal year then ended, setting forth in
comparative form the figures for the corresponding portion of the previous
fiscal year all in reasonable detail and certified by a Responsible Officer of
the Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 7.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.


7.02    Certificates; Other Information.


Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders, with sufficient copies for
each Lender:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate (including
detailed calculations and reconciliations to GAAP if Agreement Accounting
Principles differ from GAAP at the time of such Compliance Certificate) signed
by a Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or


85


#89182136v12

--------------------------------------------------------------------------------

 


a Lender requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes);


(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Company or
any Subsidiary in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(c)    promptly, and in any event within ten days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non‑U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Subsidiary thereof; and    


(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery by a Lender, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPF&S may, but shall not be obligated to, make available to the Lenders and the
L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, MLPF&S and the Lenders to treat such Borrower Materials as not containing
any


86


#89182136v12

--------------------------------------------------------------------------------

 


material non‑public information with respect to the Borrowers or their
respective securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”; and (z) the
Administrative Agent and MLPF&S shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”


7.03    Notices.


Promptly notify the Administrative Agent and each Lender:


(a)    of the occurrence of any Default.


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (in each case to the extent such matter
has resulted or could reasonably be expected to have a Material Adverse Effect)
(i) breach or non‑performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws.


(c)    of the occurrence of any ERISA Event.


(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04    Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property, and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except in the case of
clauses (b) and (c), to the extent any failure to pay or discharge such claim or
Indebtedness could not reasonably be expected to have a Material Adverse Effect.


7.05    Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05; and


87


#89182136v12

--------------------------------------------------------------------------------

 


(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
material registered patents, trademarks, trade names and service marks, the
non‑preservation of which could reasonably be expected to have a Material
Adverse Effect.


7.06    Maintenance of Properties.


(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.


7.07    Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by similarly situated companies.


7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09    Books and Records.


With respect to the Company, (a) maintain proper books of record and account, in
which requisite, true and correct entries in conformity in all material respects
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and its Subsidiaries;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.


7.10    Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers, and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that when an Event of Default exists and/or after
the occurrence of an event or events that have a Material Adverse Effect, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing as well as discuss the
affairs, finances and accounts of such Loan Party with its directors and
independent public accountants, all at the reasonable expense of the Company at
any time during normal


88


#89182136v12

--------------------------------------------------------------------------------

 


business hours after having provided reasonable notice. Notwithstanding the
foregoing, no Loan Party or any of its Subsidiaries shall be required to
disclose (a) any materials subject to a confidentiality obligation binding upon
such Person (but provided further that such Person shall, at the request of the
Lender, use commercially reasonable efforts to obtain permission for such
disclosure and, in the event permission cannot be obtained, furnish some
information regarding the matters to which such materials relate as can
reasonably be furnished without violation of such confidentiality obligations)
or (b) any communications protected by attorney‑client privilege, the disclosure
or inspection of which would waive such privilege.


7.11    Use of Proceeds.


(a) Use the proceeds of the Credit Extensions (other than the proceeds from a
Certain Funds Credit Extension) to finance working capital, make Permitted
Acquisitions and for other lawful corporate purposes, provided that in no event
shall the proceeds of the Credit Extensions be used in contravention of any Law
or of any Loan Document. and (b) use the proceeds of a Certain Funds Credit
Extension to pay the Target Acquisition Consideration and related Transaction
Costs (including being loaned to Bidco in order to enable it to pay the Target
Acquisition Consideration and related Transaction Costs).


7.12    Additional Guarantors.


Promptly, and in any event, not later than thirty (30) days, after the
acquisition or formation of any Domestic Subsidiary that is a Material
Subsidiary, notify the Administrative Agent thereof in writing, and cause such
Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in Section 5.01(f)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.


7.13    ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law,
except where termination of such Plan is permitted by the terms of such Plan and
any applicable collective bargaining agreement and in accordance with the
applicable provisions of ERISA, the Internal Revenue Code and other applicable
Laws; (b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.


7.14    Approvals and Authorizations.


Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.


7.15    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other


89


#89182136v12

--------------------------------------------------------------------------------

 


jurisdictions in which business is conducted and maintain policies and
procedures that they believe are reasonably designed to promote and achieve
compliance in all material respects with such anti-corruption laws.


7.16    Scheme and Offer.


From the Second Amendment Effective Date, the Company will (and will procure
that each Affiliate of the Company and Bidco will):


(a)    ensure that (i) the terms of the Scheme as set out in the Scheme Press
Release are consistent in all material respects with the press release provided
to the Administrative Agent pursuant to the terms of the Second Amendment or
(ii) in the event that the Scheme is to be switched to an Offer, the terms of
the Offer Press Release are in accordance with Section 7.16(f), except, in each
case, as required by the City Code, any Governmental Authority, the Panel, law
or regulation;


(b)    procure that (i) any Scheme Circular or Offer Document (as the case may
be) is issued and dispatched in accordance with the timetable set out in the
relevant Press Release and in any event within 28 days (or such longer period
permitted by the Panel) and (ii), except as consented to by the Administrative
Agent in writing (such consent not to be unreasonably withheld or delayed) or
otherwise required by the City Code, any Governmental Authority, the Panel, any
Scheme Circular or Offer Document (as the case may be) reflects the latest Press
Release in all material respects except for any variation that if done by
amendment to the Scheme Circular or Offer Document would not contravene Section
8.13(b);


(c)    comply in all material respects with:


(i)    the City Code, subject to any waivers granted by the Panel; and


(ii)    all other applicable laws and regulations in relation to any Offer or
Scheme;


(d)    promptly provide the Administrative Agent with such information as it may
reasonably request regarding the status of the Target Acquisition (including, in
the case of an Offer, the current level of acceptances), except to the extent it
is prohibited by law or regulation from doing so;


(e)    deliver to the Administrative Agent copies of:


(i)    each Press Release, each Offer Document, any receiving agent letter, any
written agreement between Bidco and the Target with respect to the Scheme and
any other Scheme Documents; and


(ii)    if requested to do so by the Administrative Agent, all other material
announcements and documents published or delivered pursuant to the Offer or
Scheme and all legally binding agreements entered into by Bidco in connection
with an Offer or Scheme,


in each case except to the extent it is prohibited by law or regulation from
doing so;


(f)    in the event that the Scheme is to be switched to an Offer (whether it is
to be pursued by way of a new Offer or pursuant to Section 8 of Appendix 7 to
the City Code), (i) promptly inform the Administrative Agent, (ii) within 15
Business Days procure that the Offer Press Release is issued, (iii) deliver to
the Administrative Agent (A) a Conversion Notice and as soon as practicable
thereafter, (B) the Offer


90


#89182136v12

--------------------------------------------------------------------------------

 


Press Release and (iv) except as consented to by the Administrative Agent in
writing, ensure that the terms and conditions of the Offer contained in the
Offer Press Release and any Offer Document include the Acceptance Condition and
are otherwise consistent in all material respects with those contained in the
Scheme Press Release and any Scheme Documents (to the extent applicable for an
Offer), except, in each case, as required by the City Code, any Governmental
Authority, the Panel, law or regulation; and


(g)    in the case of an Offer, promptly upon becoming entitled to give any
notice under Section 979(2) or Section 979(4) of the Companies Act, ensure that
all such notices that may be given under section 979 of the Companies Act at
that time are issued and implemented and that the relevant provisions of the
Companies Act are complied with.


ARTICLE VIII
NEGATIVE COVENANTS


SoSubject to Section 5.03, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:


8.01    Liens.


Create, incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of any Loan Party or any such Subsidiary, whether now owned or held
or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits (unless it makes, or
causes to be made, effective provision whereby the Obligations will be equally
and ratably secured with any and all other obligations thereby secured, such
security to be pursuant to an agreement reasonably satisfactory to the Required
Lenders (it being understood and agreed by all present parties hereto and
subsequent holders of the Obligations that the Required Lenders are hereby
authorized to execute and deliver any intercreditor, collateral agency or
similar agreements and security documents in connection with the grant of a
ratable Lien to secure the Obligations in form and substance satisfactory to the
Required Lenders and that execution thereof by the Required Lenders will bind
all holders from time to time of the Obligations) and, in any such case, the
Obligations shall have the benefit, to the fullest extent that, and with such
priority as, the holders of the Obligations may be entitled under applicable
law, of an equitable Lien on such property), except:


(a)    Liens existing on the Closing Date and reflected on Schedule 8.01 hereof
as of the Closing Date and Liens existing on the Second Amendment Effective Date
and reflected on Schedule 8.01 hereof;


(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are


91


#89182136v12

--------------------------------------------------------------------------------

 


being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established;


(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)    deposits and other customary Liens to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(f)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(g)    Liens securing judgments for the payment of money not constituting an
Event of Default hereunder or securing appeal or other surety bonds related to
such judgments;


(h)    leases or subleases granted to others not interfering in any material
respect with the business of the Company or any of its Subsidiaries;


(i)    normal and customary rights of setoff (a) upon deposits of cash in favor
of banks or other depository institutions or (b) contained in trade contracts
entered into in the ordinary course of business;


(j)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(k)    Liens of sellers of goods to the Company and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(l)    Liens granted in favor of any Governmental Authority created pursuant to
cost‑type contracts, progress‑billing contracts or advance‑pay contracts with
such Governmental Authority to which the Company or any of its Subsidiaries is a
party in the materials and products of the Company and its Subsidiaries subject
to such contracts or, in the case of advance‑pay contracts only, any advance
payments made thereunder to the Company and its Subsidiaries by such
Governmental Authority;


(m)    Liens securing Indebtedness of a Subsidiary to the Company or to a
Subsidiary;


(n)    Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on such property at the time of acquisition or
construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved


92


#89182136v12

--------------------------------------------------------------------------------

 


and the proceeds thereof and, if required by the terms of the instrument
originally creating such Lien, other property (or improvement thereon) which is
an improvement to or is acquired for specific use in connection with such
acquired or constructed property (or improvement thereon); (ii) at the time of
acquisition, construction or improvement of such property (or, in the case of
any Lien incurred within three hundred sixty‑five (365) days of such acquisition
or completion of such construction or improvement, at the time of the incurrence
of the Indebtedness secured by such Lien), the aggregate amount remaining unpaid
on all Indebtedness secured by Liens on such property, whether or not assumed by
the Company or a Subsidiary, shall not exceed the lesser of (y) the cost of such
acquisition, construction or improvement or (z) the fair market value of such
property (as determined in good faith by one or more officers of the Company or
Subsidiary to whom authority to enter into the transaction has been delegated by
the board of directors of the Company or the Subsidiary); and (iii) at the time
of such incurrence and after giving effect thereto, no Default or Event of
Default would exist;


(o)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or any
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, (ii) each such Lien shall extend solely to the item or items of
property or assets of the Person so acquired and, if required by the terms of
the instrument originally creating such Lien, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property, and (iii) at the time of such incurrence and after giving effect
thereto, no Default or Event of Default would exist;


(p)    any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (a), (m), (n) and (o) of this Section 8.01, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;


(q)    licenses or sublicenses granted to third parties so long as such licenses
or sublicenses would not, individually or in the aggregate, have a Material
Adverse Effect or otherwise interfere in any material respect with the business
of the Company or any of its Subsidiaries;


(r)    Liens on insurance proceeds and deposits arising in the ordinary course
of business in connection with the financing of insurance premiums and so long
as such Liens would not, individually or in the aggregate, have a Material
Adverse Effect;


(s)    Liens in favor of a securities intermediary granted in the ordinary
course of business on securities in a securities account;


(t)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with any Acquisition
permitted hereby and so long as such Liens would not, individually or in the
aggregate, have a Material Adverse Effect;


(u)    Liens securing Indebtedness of the Company or any Subsidiary, provided
that the incurrence of any such Indebtedness shall be permitted by Section 8.03,
and, provided further that, no such Liens may secure any obligations under the
Note Purchase Agreement, unless effective provision is made


93


#89182136v12

--------------------------------------------------------------------------------

 


whereby the Obligations will be equally and ratably secured with any and all
other obligations thereby secured as described above and in form and substance
reasonably satisfactory to the Required Lenders; and


(v)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a).; and


(w)    Liens on Margin Stock, if and to the extent the value of all Margin Stock
of the Company and its Subsidiaries exceeds 25% of the total value of the total
assets subject to this Section.


8.02    Investments.


Make any Investments, except:


(a)    Investments held by the Company or such Subsidiary in the form of cash or
Cash Equivalents;


(b)    Investments existing as of the Closing Date and set forth on Schedule
8.02 hereof as of the Closing Date and Investments existing as of the Second
Amendment Effective Date and set forth in Schedule 8.02 hereof;


(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)    Guarantees permitted by Section 8.03;


(f)    Investments permitted by Section 8.04, Section 8.06 or Section 8.07;


(g)    Permitted Acquisitions;


(h)    Investments by any Loan Party in any Subsidiary of the Company that is
not a Loan Party and joint ventures not to exceed at any time an aggregate
amount equal to twenty percent (20%) of Consolidated Total Assets as of the last
day of the most recently ended fiscal quarter for which the Company shall have
delivered financial statements pursuant to Section 7.01(a) or (b), as the case
may be; and


(i)    the Company may purchase, redeem, acquire or retire shares of its Capital
Stock, provided that (x) before and after giving effect to any such purchase,
redemption, acquisition or retirement, no Default or Event of Default shall
exist and (y) after giving effect thereto, the Company shall be in pro forma
compliance with the financial covenants set forth in Section 8.09 hereof.


8.03    Priority Indebtedness.


Incur any Priority Indebtedness at any time unless at the time of the incurrence
thereof and after giving effect thereto, the aggregate amount of all Priority
Indebtedness would not exceed 15% of Consolidated Net Worth, determined as of
the end of the then most recently ended fiscal quarter of the Company.


94


#89182136v12

--------------------------------------------------------------------------------

 




8.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, subject to Section 7.12 and provided
that, after giving effect to any such transaction, no Default or Event of
Default shall exist, (a) the Company may merge or consolidate with any of its
Subsidiaries provided that the Company shall be the continuing or surviving
corporation, (b) any Subsidiary of the Company may merge or consolidate with any
other Subsidiary of the Company provided that if a Loan Party is a party
thereto, a Loan Party shall be the continuing or surviving corporation, (c) any
Loan Party other than the Company may merge or consolidate with any other Loan
Party other than the Company, (d) any Foreign Subsidiary may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving corporation, (e) any Foreign Subsidiary may be
merged or consolidated with or into any other Foreign Subsidiary and (f) any
Subsidiary may wind up, liquidate or dissolve itself so long as it transfers all
or substantially all of its assets to a Loan Party prior to such wind up,
liquidation or dissolution.


8.05    Dispositions.


Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneously with consummation of
the transaction and shall be in an amount not less than the fair market value of
the Property disposed of and (b) the total book value of all of the assets sold
or otherwise disposed of by the Company and its Subsidiaries in all such
transactions in any fiscal year of the Company represent less than fifteen
percent (15%) of Consolidated Total Assets determined as of the last day of the
immediately preceding fiscal year; provided that, in determining compliance with
this Section 8.05 a Disposition shall be excluded to the extent the net proceeds
of such Disposition are used within a period of 365 days following such
Disposition to acquire assets or property useful in the ordinary course of
business of the Company or its Subsidiaries. Notwithstanding the foregoing, the
parties hereto agree that the Company may sell the assets or Capital Stock of
Teledyne Continental Motors, Inc. (“TCM”) and/or Teledyne Mattituck Services,
Inc. (“TMS”) including, without limitation, any intellectual property owned by
the Company or any other Subsidiary necessary for the use and operation of the
assets of TCM and/or TMS for cash consideration; provided that, the net proceeds
of such Disposition are used by the Company within a period of 365 days
following such Disposition to (i) acquire productive assets or property useful
in the ordinary course of business of the Company or its Subsidiaries and having
a value equal to the value of such assets sold, leased or otherwise disposed of
and/or (ii) repurchase Indebtedness as required by Section 10.5(2) of the Note
Purchase Agreement. Provided that no Default or Event of Default exists or
arises therefrom, upon the sale, exchange, transfer or other disposition of all
of the assets or Capital Stock of a Loan Party not prohibited by this
Section 8.05, such Loan Party shall be deemed automatically and unconditionally
released and discharged from all obligations hereunder without any further
action required on the part of the Administrative Agent or any Lender. The
Administrative Agent shall, upon the Loan Parties’ request and at the Loan
Parties’ expense, deliver such documentation as is reasonably necessary to
evidence such release and discharge. For purposes of clarification, the release
of TCM and/or TMS in accordance with the terms hereof shall not constitute a
Material Adverse Effect.


8.06    Change in Nature of Business.


Enter into any business, either directly or indirectly through a Subsidiary,
except for (a) any business in which the Company or the applicable Subsidiary is
engaged in on the ClosingSecond Amendment Effective Date, (b) any business that
is reasonably related thereto, (c) any business that is substantially the same
industry


95


#89182136v12

--------------------------------------------------------------------------------

 


as any business conducted by the Company or such Subsidiary on the ClosingSecond
Amendment Effective Date or (d) any other business on a non‑material basis to
the extent acquired by the Company in a Permitted Acquisition so long as the
other business or businesses acquired by the Company pursuant to such Permitted
Acquisition otherwise satisfy the requirements of clauses (a), (b) or (c) of
this Section 8.06.


The parties agree that the Target Acquisition and the transactions contemplated
thereby shall not and shall not be deemed to constitute a change in nature of
business or otherwise be prohibited by this Section 8.06.


8.07    Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04 or Section 8.05, (d) compensation and reimbursement of expenses of
officers and directors in accordance with the Company’s policies which comply in
all material respects with applicable Laws and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms‑length transaction with a Person other than an officer, director
or Affiliate.


8.08    Use of Proceeds.


Use the proceeds of any Credit Extension (other than a Certain Funds Credit
Extension), whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB)Margin Stock or to extend credit to others
for the purpose of purchasing or carrying margin stockMargin Stock or to refund
indebtedness originally incurred for such purpose and use the proceeds of any
Certain Funds Credit Extension for any purpose other than as contemplated by
Section 7.11(b).


8.09    Financial Covenants.


(a)    Consolidated Net Debt to EBITDA Ratio. Permit the Consolidated Net Debt
to EBITDA Ratio as of the end of any fiscal quarter of the Company to be greater
than 3.25:1.0; provided, however, that if an Acquisition Event shall have
occurred during such fiscal quarter, the Company shall have the right to permit
the Consolidated Net Debt to EBITDA Ratio to exceed 3.25:1.0, so long as (a) it
does not exceed 3.50:1.0 and (b) it does not exceed 3.25: 1.0 for more than four
(4) consecutive fiscal quarters.


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.0 to 1.0.


8.10    Organization Documents.


Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.


8.11    Sanctions.


Directly or, knowingly indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity,


96


#89182136v12

--------------------------------------------------------------------------------

 


to directly, or knowingly indirectly, fund any material activities of or
business with any individual or entity that at the time of such funding is the
subject of Sanctions, unless otherwise permitted by law, or in any Designated
Jurisdiction, unless otherwise permitted by lawexcept, in any case, to the
extent permissible for an individual or entity required to comply with
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.


8.12    Anti-Corruption Laws.


Directly or knowingly indirectly use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti- corruption legislation
in other jurisdictions in which the Borrower or any of its Subsidiaries conduct
business.


8.13    Scheme and Offer.


On or before the Target Acquisition Funding Date, the Company will not (and will
procure that each Affiliate of the Company and Bidco will not):


(a)    except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed), increase, or announce an
increase in, the price per share at which the Scheme or Offer (as the case may
be) is proposed (and procure that no Person acting in concert (as defined by the
Panel and the City Code) and controlled by any Affiliate of the Company,
knowingly takes an action requiring an increase in such price), or otherwise
increase the acquisition consideration or otherwise increase the acquisition
consideration unless such increase is funded solely from an additional equity
contribution from Bidco or other indebtedness permitted to be incurred under the
terms of this Agreement;


(b)    except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed), amend, vary, waive or
otherwise modify the terms and conditions of the Offer or Scheme set out in the
relevant Press Release or Acquisition Document (save as contemplated by (a)
above), or treat as satisfied any condition, the satisfaction of which involves
an assessment regarding the acceptability or otherwise to Bidco of conditions
imposed by any regulatory body, in each case except to the extent required by
the Panel, the court or any other applicable law, regulation or regulatory body;


(c)    at any time (including following the Target Acquisition Funding Date)
make any public announcement or public statement (other than in the relevant
Press Release or Acquisition Document) concerning this Agreement or the parties
to this Agreement (other than the Loan Parties) in connection with the financing
of the Target Acquisition without the prior written consent of the
Administrative Agent or unless required to do so by the City Code or the Panel,
the court, any regulation, any applicable stock exchange, any applicable
governmental or other regulatory authority;


(d)    become obliged, or permit any Person acting in concert (as defined by the
Panel and the City Code) with any of them and controlled by an Affiliate of the
Company to become obliged, to make an offer to the shareholders of the Company
under Rule 9 of the City Code;


(e)    deliver more than one Conversion Notice to the Administrative Agent; and


(f)    in the case of an Offer, declare the Offer unconditional as to
acceptances until the Acceptance Condition has been satisfied.


97


#89182136v12

--------------------------------------------------------------------------------

 




ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


AnySubject to Section 5.03, any of the following shall constitute an Event of
Default:


(a)    Non‑Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any commitment fee or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or


(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05(a),
7.10, 7.11, or 7.12, 7.15 or Article VIII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default or (ii) the Company receiving written
notice of such default from the Administrative Agent or any Lender (any such
written notice to be identified as a "notice of default" and to refer
specifically to this Section 9.01(c); or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)    Cross‑Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company


98


#89182136v12

--------------------------------------------------------------------------------

 


or any Subsidiary is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by the Company or such Subsidiary as a result
thereof is greater than the Threshold Amount; or


(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or


(h)    Judgments. There is entered against the Company or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non‑monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, there is a period of thirty (30) consecutive days during
which such judgment is not vacated, satisfied or discharged or a stay of
enforcement of such judgment, by reason of a pending appeal posting of bond or
otherwise, is not in effect; or


(i)    ERISA. If (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Internal Revenue Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under Section 412 of the Internal Revenue Code, (ii) a notice
of intent to terminate any Plan shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under Section
4042 of ERISA to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, (iii) the aggregate "amount of
unfunded benefit liabilities" (within the meaning of Section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed $150,000,000, (iv) the Company or any ERISA Affiliate shall have incurred
or is reasonably expected to incur any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Internal Revenue Code
relating to Plans, or (v) the Company or any ERISA Affiliate withdraws from any
Multiemployer Plan; provided that any such event or events described in clauses
(i) through (v) above, either individually or together with any other such event
or events, would reasonably be expected to have a Material Adverse Effect; or


(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or fails to give the Administrative Agent and/or the Lenders
the rights, powers and privileges purported to be created by the Loan Documents;
or any Loan Party or any other Person on behalf of a Loan Party contests in any
manner the validity or enforceability of any Loan


99


#89182136v12

--------------------------------------------------------------------------------

 


Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.


IfSubject in all cases to Section 5.03, if any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (which, prior to the expiry of the Certain Funds Period,
constitutes a Major Default), the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;


100


#89182136v12

--------------------------------------------------------------------------------

 




Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Swap Bank,
ratably among the Lenders (and, in the case of such Swap Contracts, Swap Banks)
in proportion to the respective amounts described in this clause Third held by
them;


Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans and L/C Borrowings and breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and Swap Bank, payments of amounts due under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank,
and to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts or Treasury Management Agreements, Swap Banks
or Treasury Management Banks, as applicable) and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE X
ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual


101


#89182136v12

--------------------------------------------------------------------------------

 


capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.




102


#89182136v12

--------------------------------------------------------------------------------

 


10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Company and
such Person remove such Person as the Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day


103


#89182136v12

--------------------------------------------------------------------------------

 


as shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.




104


#89182136v12

--------------------------------------------------------------------------------

 


10.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, the bookrunners, arrangers,
documentation agents, syndication agent or co‑agents listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement,


105


#89182136v12

--------------------------------------------------------------------------------

 


adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.


10.10    Releases.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.


10.11    Treasury Management Banks and Swap Banks.


No Treasury Management Bank or Swap Bank that obtains the benefits of Section
9.03 or the Guaranty or by virtue of the provisions hereof shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Treasury Management Agreements and Swap Contracts
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Swap Bank, as the case
may be.




ARTICLE XI
MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or Event of Default or a mandatory reduction in Commitments is
not considered an extension or increase in Commitments of any Lender);


(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment;




106


#89182136v12

--------------------------------------------------------------------------------

 


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing (subject to clause (i) of the final proviso to this
Section 11.01), or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest or Letter of Credit Fees at the Default Rate;


(d)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments or the order of application of payments required
thereby without the written consent of each Lender directly affected thereby;


(e)    amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby;


(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly affected thereby;


(g)    release the Company or any Designated Borrower or, except in connection
with a merger or consolidation permitted under Section 8.04 or a Disposition
permitted under Section 8.05, all or substantially all of the Subsidiary
Guarantors, from its or their obligations under the Loan Documents without the
written consent of each Lender directly affected thereby, except to the extent
the release of any Guarantor is permitted pursuant to Section 10.10 (in which
case such release may be made by the Administrative Agent acting alone);


provided, however, that notwithstanding anything to the contrary herein, (i)
each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender,
(iii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.


Notwithstanding anything to the contrary contained herein, in order to implement
any additional Commitments in accordance with Section 2.02(f), this Agreement
may be amended for such purpose (but solely to the extent necessary to implement
such additional Commitments in accordance with Section 2.02(f)) by the Company,
the other Loan Parties, the Administrative Agent and the relevant Lenders
providing such additional Commitments.




107


#89182136v12

--------------------------------------------------------------------------------

 


11.02    Notices; Effectiveness; Electronic Communication.


(a)    General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and
other communications (a) delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may, in each its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.




108


#89182136v12

--------------------------------------------------------------------------------

 


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non‑public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.




109


#89182136v12

--------------------------------------------------------------------------------

 


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Company shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee


110


#89182136v12

--------------------------------------------------------------------------------

 


harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) are based on any
theory of liability for punitive damages. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub‑agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Pro Rata Shares (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub‑agent), L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions


111


#89182136v12

--------------------------------------------------------------------------------

 


contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the
Loans, this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set‑off, and such payment or
the proceeds of such set‑off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set‑off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents


112


#89182136v12

--------------------------------------------------------------------------------

 


(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the prior written consent of the Company (such consentin its sole
discretion prior to the expiry of the Certain Funds Period and thereafter
following the expiry of the Certain Funds Period, not to be unreasonably
withheld or delayed) shall be required unless:


(1)
following the expiry of the Certain Funds Period, an Event of Default has
occurred and is continuing at the time of such assignment or;

 
(2)
following the expiry of the Certain Funds Period, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; or



(3)     such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund hereunder as of the date hereof (provided that prior to the expiry of the
Certain Funds Period an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund hereunder as of the date hereof shall require the prior written
consent of the Company (not to be unreasonably withheld or delayed)); and




113


#89182136v12

--------------------------------------------------------------------------------

 


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the Commitment subject to such assignment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and


(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)    the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or, (C) to a natural Person, or (D) prior to the expiry of the
Certain Funds Period, to any person in respect of which an Illegality Event has
occurred and is continuing.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


(vii)    No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Indemnified Taxes.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and


114


#89182136v12

--------------------------------------------------------------------------------

 


Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent electronic form) and a register in
which it shall record the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by each of the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. AnyFollowing the expiry of the Certain Funds Period, any
Lender may at any time, without the consent of, or notice to, the Company or any
other Borrower, or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the other Borrowers, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(g) of Section 11.01(a) that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the


115


#89182136v12

--------------------------------------------------------------------------------

 


participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B) (1)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive and (2) a
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Company and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to
the Company, resign as Swing Line Lender. In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line


116


#89182136v12

--------------------------------------------------------------------------------

 


Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


11.07    Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided, however, that the Administrative Agent and/or such Lender will give
the Company, as soon as reasonably practicable, prior notice of such requirement
or subpoena so that the Company may seek a protective order or other appropriate
remedy to prevent such disclosure unless such applicable law or regulation or
subpoena expressly provides that such prior notice shall not be given to the
Company, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Loan Party and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company, who
was not known by the Administrative Agent, such Lender, the L/C Issuer or any of
their respective Affiliates to be bound by a confidentiality agreement or legal
obligation of confidentiality with respect to such information or (z) is
independently developed by the Administrative Agent or any Lender without the
use of confidential information.


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.




117


#89182136v12

--------------------------------------------------------------------------------

 


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


11.08    Set‑off.


IfWithout prejudice to and subject to Section 5.03 and following the expiry of
the Certain Funds Period (with respect to a Certain Funds Credit Extension
only), if an Event of Default shall have occurred and be continuing, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
respective Borrower any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or the L/C Issuer different from the branch office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that, in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.




118


#89182136v12

--------------------------------------------------------------------------------

 


11.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


11.13    Replacement of Lenders.


If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


119


#89182136v12

--------------------------------------------------------------------------------

 




(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non‑Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non‑Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non‑Consenting Lender and the mandatory assignment of
such Non‑Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non‑Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


11.14    Governing Law; Jurisdiction, Etc.


(a)    GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


(b)    SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON‑EXCLUSIVEEXCLUSIVE JURISDICTION OF THOSE COURTS.


(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY


120


#89182136v12

--------------------------------------------------------------------------------

 


OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s‑length commercial transaction
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and MLPF&S, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and MLPF&S each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) neither the Administrative Agent nor
MLPF&S has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or MLPF&S has
advised or is currently advising any of the Loan Parties or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
MLPF&S has any obligation to any of the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor MLPF&S has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) neither the Administrative
Agent, nor MLPF&S has provided nor will provide any legal, accounting,
regulatory or tax advice with respect to


121


#89182136v12

--------------------------------------------------------------------------------

 


any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Loan Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and/or MLPF&S with respect to any breach or alleged breach
of agency or fiduciary duty; provided, however, that nothing in this
Section 11.17 releases the Administrative Agent or MLPF&S from fraudulent
conduct.


11.17    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


11.18    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).


11.19    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including


122


#89182136v12

--------------------------------------------------------------------------------

 


the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






[SIGNATURE PAGES FOLLOW]






123


#89182136v12

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                        
Name:                        
Title:                        


GUARANTORS:
TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        




TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        




TELEDYNE SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company


By:                        
Name:                        
Title:                        




TELEDYNE LECROY, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        






DESIGNATED BORROWERS:        TELEDYNE LIMITED
an English limited company


By:                        


AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 


Name:                        
Title:                        


                    
TELEDYNE DALSA, INC.
an Ontario, Canada corporation


By:                        
Name:                        
Title:                        


AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A..,
as Administrative Agent


By:                        
Name:                        
Title:                        




LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:                        
Name:                        
Title:                        




JPMORGAN CHASE BANK, N.A.,
as a Lender


By:                        
Name:                        
Title:                        




U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:                        
Name:                        
Title:                        




[_________________________],
as a Lender


By:                        
Name:                        
Title:                        






AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------


 


EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, 201__
To:
Bank of America, N.A., as Administrative Agent

Re:
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of March 1, 2013,
among Teledyne Technologies Incorporated, a Delaware corporation (the
“Company”), the Guarantors identified therein, the Designated Borrowers
identified therein, the Lenders identified therein, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):


A Borrowing of Revolving Loans


A conversion or continuation of Revolving Loans


1.    On _______________, 201_ (which is a Business Day).


2.    In the amount of $_______________.2 


3.    Comprised of ________    .3 

        [Type of Loan requested]


4.    For Eurocurrency Rate Loans: with an Interest Period of     .


5.
Applicable Currency:____________________________.4 



6.    On behalf of ____________________________ [if applicable, insert name of
Designated Borrower].5 


7.    Certain Funds Credit Extension: YES / NO6 




_________________________________________________________________________ 
2 Minimum amounts of (a) $3,000,000 and a whole multiple of $500,000 in excess
thereof, in the case of Eurocurrency Rate Loans and (b) $1,000,000 and a whole
multiple of $500,000 in excess thereof, in the case of Base Rate Loans.
3 Select Eurocurrency Rate or Base Rate, as appropriate.
4 Select Dollars, Euros, Sterling, or Canadian Dollars (or such other currency
that has been approved pursuant to Section 1.05 of the Credit Agreement), as
appropriate. Note that Certain Funds Credit Extension can only be borrowed in
Dollars.
5 Only Company can make borrowing if a Certain Funds Credit Extension is
requested.
6 Borrowing will be deemed not to be a Certain Funds Credit Extension if
Borrower fails to specify whether such Borrowing is a Certain Funds Credit
Extension.







--------------------------------------------------------------------------------

 


[With respect to any Borrowing (other than a Certain Funds Credit Extension)
requested herein, the Company hereby represents and warrants that (i) such
request complies with the requirements of the proviso to the first sentence of
Section 2.01 of the Credit Agreement (other than subclause (iv)) and (ii) in the
case of asuch Borrowing, each of the conditions set forth in Section 5.02 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing.]7 


[With respect to a Borrowing that constitutes a Certain Funds Credit Extension
requested herein, the Company hereby represents and warrants that (i) such
request complies with the requirements of the proviso to the first sentence of
Section 2.01 of the Credit Agreement and (ii) each of the conditions set forth
in Section 5.03 of the Credit Agreement has been satisfied on and as of the date
of such Borrowing.]9 










[TELEDYNE TECHNOLOGIES INCORPORATED,a Delaware corporation]/
[APPLICABLE DESIGNATED BORROWER]9 




By:                        
Name:                        
Title:                        














__________________________________________________ 
7 To delete if Certain Funds Credit Extension is required.
8 To delete if Borrowings (other than a Certain Funds Credit Extension) is
requested.
9 To delete if Certain Funds Credit Extension is requested as only the Company
may request a Certain Funds Credit Extension.


    

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: __________, 201_


To:    Bank of America, N.A., as Swing Line Lender


Cc:    Bank of America, N.A., as Administrative Agent


Re:
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of March 1, 2013
among Teledyne Technologies Incorporated, a Delaware corporation (the
“Company”), the Guarantors identified therein, the Designated Borrowers
identified therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Swing Line Loan:


1.    On __________    , 201__ (a Business Day).


2.    In the amount of $__________.


With respect to such Borrowing of Swing Line Loans, the Company hereby
represents and warrants that (i) such request complies with the requirements of
the proviso to the first sentence of Section 2.04(a) of the Credit Agreement and
(ii) each of the conditions set forth in Section 5.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing of Swing Line Loans.






TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                        
Name:                        
Title:                        


    

--------------------------------------------------------------------------------

 


EXHIBIT C-1


FORM OF REVOLVING NOTE


____________, 201__


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to the Borrower under that certain Amended and Restated Credit Agreement (as
amended, modified, supplemented and extended from time to time, the “Credit
Agreement”) dated as of March 1, 2013 among the Borrower, the Guarantors
identified therein, the Designated Borrowers identified therein, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable currency in
Same Day Funds at the Administrative Agent's Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.




    

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[TELEDYNE TECHNOLOGIES INCORPORATED,a Delaware corporation]/
[APPLICABLE DESIGNATED BORROWER]


By:                                            Name:                    
Title:


    

--------------------------------------------------------------------------------

 


EXHIBIT C-2


FORM OF SWING LINE NOTE
____________, 20__


FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Swing Line
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to the Company under that certain Amended and
Restated Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”) dated as of March 1, 2013 among the
Company, the Guarantors identified therein, the Designated Borrowers identified
therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.


The Company promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.


The Company, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Swing Line Note.




    

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                    
Name:
Title:


    

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date: __________, 20__


To:    Bank of America, N.A., as Administrative Agent


Re:
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of March 1, 2013
among Teledyne Technologies Incorporated, a Delaware corporation (the
“Company”), the Guarantors identified therein, the Designated Borrowers
identified therein, the Lenders identified therein, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Company, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the year‑end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations and cash
flows of the Company and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year‑end audit adjustments and
the absence of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Company during the
accounting period covered by the attached financial statements.


3.    No Default or Event of Default exists under the Credit Agreement.


4.    The representations and warranties of the Loan Parties contained in the
Credit Agreement or any other Loan Document, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in


    

--------------------------------------------------------------------------------

 


subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate on and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 201_.


TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                    
Name:
Title:


    

--------------------------------------------------------------------------------

 


Schedule 2


1.     Consolidated Net Debt to EBITDA Ratio


(a)    Consolidated Net Debt


(i)    Consolidated Funded Indebtedness            $___________


(ii)    unencumbered cash and Cash Equivalents
of the Company and its Domestic Subsidiaries
in excess of $25,000,000, provided that the
Total Revolving Outstandings are less than
$100,000,000                        $___________


(iii)     Consolidated Net Debt
[(i) – (ii)]                        $___________


(b)    Consolidated EBITDA


(i)     Consolidated Net Income                $___________


(ii)    Consolidated Interest Charges                $___________


(iii)    federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries        $___________


(iv)    depreciation and amortization expense             $___________


(v)    non‑cash items that reduce Consolidated Net Income     $___________


(vi)    reasonably documented fees and expenses paid or
payable in cash to unaffiliated third parties in connection
with the transactions contemplated hereby and with any
other issuances of debt or equity permitted hereby,
whether or not such issuances are successful         $___________


(vii)    reasonably documented fees and expenses paid or
payable in cash to unaffiliated third parties in connection
with Acquisitions or dispositions permitted hereby,
whether or not such acquisitions or dispositions are
successful                        $___________


(viii)    Consolidated EBITDA
[(i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii)]        $___________


(c)    Consolidated Net Debt to EBITDA Ratio
[(a)(iii) / (b)(viii)]                        __________:1.0


2.    Consolidated Interest Coverage Ratio
    
(a)    Consolidated EBITDA (1(b)(viii) above)            $___________


(b)    Consolidated Interest Charges
        
(i)    all interest, premium payments, debt discount,
fees, charges and related expenses of the Company
and its Subsidiaries in connection with Indebtedness


    

--------------------------------------------------------------------------------

 


(including capitalized interest and other fees and
charges incurred under any asset securitization program)
or in connection with the deferred purchase price of
assets                            $__________


(ii)    the portion of rent expense of the Company and
its Subsidiaries with respect to such period under
Capital Leases or Synthetic Leases that is treated as
interest                             $__________


(iii)    Consolidated Interest Charges            
[(i) + (ii)]                        $__________


(c)    Consolidated Interest Coverage Ratio
[(a) / (b)(iii)]                            _________:1.0


    

--------------------------------------------------------------------------------

 


EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the attached Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]410]


3.
Company:        Teledyne Technologies Incorporated, a Delaware corporation



4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement dated as of March 1,
2013 among Company, the Guarantors, the Designated Borrowers identified therein,
the Lenders party thereto and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender

    



-------------------------------------------------------------------- 
4 10 Select as applicable.




    

--------------------------------------------------------------------------------


 


6.    Assigned Interest:


Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned1
Percentage Assigned of Commitment/Loans2
 
 
 
 
 
 
 
 
 
 
 
 

    
7.    Trade Date:        __________________3 


8.    Effective Date:        __________________4 


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:    [NAME OF ASSIGNOR]


By:                    
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]

By:                    
Name:
Title:



[Consented to and]5 Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:


[Consented to:]6 


TELEDYNE TECHNOLOGIES INCORPORATED


______________________________________________
1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.
5To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6To be added only if the consent of the Company is required by the terms of the
Credit Agreement.







--------------------------------------------------------------------------------

 






By:                    
Name:
Title:




[Consented to:] 7 


BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender


By:                    
Name:
Title:


_______________________________
7To be added only if the consent of the Swing Line Lender and L/C Issuer is
required by the terms of the Credit Agreement.




    

--------------------------------------------------------------------------------


 


ANNEX 1


STANDARD TERMS AND CONDITIONS
ARTICLE II

1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iv) and (vi) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This


    

--------------------------------------------------------------------------------

 


Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.




    

--------------------------------------------------------------------------------

 


Exhibit F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201__ is by and
between __________, a __________ (the “Material Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent under that certain
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of March 1, 2013
among Teledyne Technologies Incorporated, a Delaware corporation (the
“Company”), the Guarantors identified therein, the Designated Borrowers
identified therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the Material Subsidiary to become a “Guarantor” thereunder. Accordingly, the
Material Subsidiary hereby agrees as follows with the Administrative Agent, for
the benefit of the Lenders:


1.    The Material Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Material Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The Material Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Material Subsidiary hereby jointly and severally together with the other
Guarantors, guarantees to each Lender and the Administrative Agent, as provided
in Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.


2.    The Subsidiary hereby represents and warrants to the Administrative Agent
that the Material Subsidiary’s exact legal name and state of formation are as
set forth on the signature pages hereto.


3.    The address of the Material Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the Material Subsidiary
may from time to time notify the Administrative Agent in writing.


4.    The Material Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Material Subsidiary under Article
IV of the Credit Agreement upon the execution of this Agreement by the Material
Subsidiary.


5.    This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


6.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


    

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Material Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
    
[MATERIAL SUBSIDIARY]


By:                    
Name:
Title:
Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                    
Name:
Title:


    

--------------------------------------------------------------------------------

 


EXHIBIT G


FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Amended and Restated Credit Agreement,
dated as of March 1, 2013 (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), among TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation (the “Company”), the Guarantors identified therein, the
Designated Borrowers identified therein, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


Each of ______________________ (the “Additional Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Additional Designated Borrower is a Subsidiary of the
Company.


The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement have been furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.


The parties hereto hereby confirm that with effect from the date hereof, the
Additional Designated Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Additional Designated Borrower would have had if the Additional
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. The Additional Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.


The Company acknowledges and confirms its obligations as a Guarantor of
Designated Borrower Obligations under the Credit Agreement.


The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Additional Designated Borrower nor the
Company on its behalf shall have any right to request any Loans for its account
unless and until the date three Business Days after the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.16 of the Credit Agreement.


This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.


THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


    

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.


[ADDITIONAL DESIGNATED BORROWER]


By:     
Title:    


TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:      
Title:     












    

--------------------------------------------------------------------------------

 


Exhibit H


FORM OF DESIGNATED BORROWER NOTICE






Date: ___________, _____


To:    TELEDYNE TECHNOLOGIES INCORPORATED and
[applicable Designated Borrower]


The Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:


This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Credit Agreement, dated as of March 1, 2013
(as amended, modified, supplemented and extended from time to time, the “Credit
Agreement”), among TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware corporation
(the “Company”), the Guarantors, the Designated Borrowers identified therein,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.


The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a
Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.


This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________________________
Title:________________________________








CHAR2\1485131v2
#89206903v3    

--------------------------------------------------------------------------------

 


Exhibit I-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Teledyne Technologies Incorporated, a
Delaware corporation (the "Company"), the Guarantors party thereto, the
Designated Borrowers party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on a properly completed and executed
original of IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:                
Name:                
Title:                


Date:        , 20___
 


CHAR2\1485131v2
#89206903v3    

--------------------------------------------------------------------------------


 


Exhibit I-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Teledyne Technologies Incorporated, a
Delaware corporation (the "Company"), the Guarantors party thereto, the
Designated Borrowers party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on a properly completed and executed original of IRS Form
W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:                
Name:                
Title:                


Date:        , 20___




CHAR2\1485131v2
#89206903v3    

--------------------------------------------------------------------------------


 


Exhibit I-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Teledyne Technologies Incorporated, a
Delaware corporation (the "Company"), the Guarantors party thereto, the
Designated Borrowers party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a properly completed and
executed original of IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) a properly
completed and executed original of IRS Form W-8IMY accompanied by a properly
completed and executed original of IRS Form W-8BEN or IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. The undersigned has also furnished its participating Lender
with an applicable properly completed and executed original of IRS Form W-8 or
W-9 for each of its partners/members that is not claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:                
Name:                
Title:                


Date:        , 20___




    

--------------------------------------------------------------------------------


 


Exhibit I-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Teledyne Technologies Incorporated, a
Delaware corporation (the "Company"), the Guarantors party thereto, the
Designated Borrowers party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members claiming the benefit of the portfolio
interest exemption is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) no such direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) no such
direct or indirect partner/member is a controlled foreign corporation related to
any Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a
properly completed and executed original of IRS Form W-8BEN or IRS Form W-8BEN-E
or (ii) a properly completed and executed original of IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
    
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:                
Name:                
Title:                


Date:        , 20___








    

--------------------------------------------------------------------------------

 




Schedule 1.01(a)
Existing Letters of Credit as of March 1, 2013


Beneficiary
SBLC No.
Date of Expiry
Face Value
Continental Casualty Company, et al
3020340
11/5/2013


$673,000.00


St. Paul Fire and Marine Insurance Co.
3045385
8/31/2013


$308,688.00


Ace American Insurance Company
3053840
11/1/2013
$2,737,480.00
Zurich American Insurance Company
3071693
11/1/2013
$4,075,000.00
State Bank of India
3082710
1/26/2014
$82,583.00
Hyundai Engineering
3098835
4/1/2013
$106,766.70
Department of Toxic Substances
3099309
4/17/2013
$420,688.00
Control
 
 
 
California Regional Water Quality
3099312
4/17/2013
$738,056.00
Control Board, Los Angeles Region
 
 
 
State Bank of India
3100586
6/30/2013
$91,422.80
Prairie State Generating Company,
3102143
8/1/2013
$154,836.00
LLC
 
 
 
State Bank of India
3102321
6/13/2013
$34,719.00
State Bank of India
3112715
6/15/2013
$42,966.00
State Bank of India
3112716
6/15/2013
$45,918.00
State Bank of India
3112717
6/15/2013
$45,918.00
State Bank of India
3112718
6/15/2013
$47,753.00
State Bank of India
3112944
12//30/2014
$44,577.00
State Bank of India
3112945
3/28/2014
$42,745.00
State Bank of India
3112946
3/15/2014
$42,745.00
State Bank of India
3112947
12/15/2013
$39,792.00
Hyundai Engineering
3112985
9/30/2013
$155,064.30
Toshiba America, Inc
3114501
9/30/2013
$55,331.20
Bank of America, N .A.
3114611
6/30/2013
$313,000.00



    

--------------------------------------------------------------------------------

 


State Bank of India
3114717
12/30/2013
$88,445.00
National Bank of Egypt
3115050
3/30/2013*
$56,237.00
Siemens Energy, Inc.
3116017
6/30/2013
$31,292.00
State Bank of India
3117882
7/30/2014
$91,422.80
LIG Nex 1 Co. Ltd.
3118156
4/30/2015
$73,928.00
Saudi British Bank
3118510
9/30/2015
$105,000.00
Saudi British Bank
3118511
6/30/2013
$105,000.00
Doosan Heavy Industr
3124653
1/7/2016
$366,500.00
Doosan Heavy lndustr
3124654
1/7/2016
$366,500.00
Siemens Energy, Inc.
3124720
8/28/2015
$27,598.80
Unicredit
3125174
5/30/2013
$124,008.00
Unicredit
3125176
11/30/2015
$136,631.80
Elta Systems Ltd.
3125327
1/15/2015
$46,000.00
Beijing Cei Technolo
3125820
2/28/2014
$21,000.00
Safety National Casu
3126336
11/1/2013
$400,000.00
Saudi British Bank
3127219
10/30/2013
$204,000.00
Saudi British Bank
3127220
2/25/2016
$204,000.00

As of 2.20.13: 39 BofA Issued LCs Total: $12,746,612.40
*Pending Amendment to extend Expiry Date to 6/28/2013




    

--------------------------------------------------------------------------------


 


Schedule 1.01(b)
MANDATORY COST FORMULAE
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

(b)
the requirements of the European Central Bank.

2.
On the first day of each Interest Period (or as soon as practicable thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender's participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)

(b)
in relation to any Loan in any currency other than Sterling:

E x 0.01
per cent per annum
300

Where:
"A"
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



    

--------------------------------------------------------------------------------

 


"B"
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

"C"
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

"D"
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

"E"
is designed to compensate Lenders for amounts payable under the Fees Regulations
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
"Fees Regulations" means the Financial Services Authority Fees Manual or such
other law or regulation as may be in force from time to time in respect of the
payment of fees for the acceptance of deposits;

(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and

(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.



    

--------------------------------------------------------------------------------

 


8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)
its jurisdiction of incorporation and the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender's
obligations in relation to cash ratio deposits, Special Deposits and the Fees
Regulations are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as such Lender's
Lending Office.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.





    

--------------------------------------------------------------------------------


 


Schedule 2.01
Commitments and Pro Rata Shares


Lender
Revolving Commitment
Pro Rata Share of Tranche A Commitment
Bank of America, N.A.


$90,000,000.00
12.000000000%
JPMorgan Chase Bank, N.A.


$90,000,000.00
12.000000000%
U.S. Bank National Association


$90,000,000.00
12.000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$80,000,000.00
10.666666670%
BMO Harris Financing, Inc.


$60,000,000.00
8.000000000%
Branch Banking and Trust Company
$60,000,000.00
8.000000000%
The Bank of New York Mellon


$60,000,000.00
8.000000000%
Wells Fargo Bank, N.A.


$45,000,000.00
6.000000000%
Bank of the West


$35,000,000.00
4.666666667%
KeyBank National Association


$35,000,000.00
4.666666667%
PNC Bank, National Association
$35,000,000.00
4.666666667%
SunTrust Bank


$35,000,000.00
4.666666667%
The Northern Trust Company


$35,000,000.00
4.666666667%
TOTAL
$750,000,000.00
100.000000000%













    

--------------------------------------------------------------------------------


 


Schedule 6.13
Subsidiaries


COMPANY NAME
JURISDICTION OF INCORPORATION
STOCKHOLDER/PERCENTAGE OF OWNERSHIP OF OUTSTANDING SHARES****
Alia Corporation Inc.
Ontario, Canada
Teledyne DALSA, Inc.- 100%
CDL do Brasil
 Equipamentos e Servicios Submarinos Sociedade Empresaria Ltda.
Brazil
Teledyne CDL Limited- 99%
Ocean Design Ltda.- 1%
Ensambles de Precision
 S.A. de C.V.
Mexico
Teledyne Technologies Incorporated – 99%
Teledyne Instruments, Inc.- 1%
Intelek, Inc.
Delaware
Intelek Limited-100%
Intelek Limited
United Kingdom
Teledyne Technologies
 Incorporated- 100%
Intelek Pension Trustees
 Limited
United Kingdom
Intelek Limited- 100%
Intelek Properties Limited
United Kingdom
Rhombi Holdings Limited-100%
 
 
 
LeCroy Lightspeed
 Corporation
(inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Lidar Aviation Services,
 Inc.
Ontario, Canada
Teledyne Optech Incorporated- 100%
Maple Imaging, LLC
Delaware
Teledyne Technologies Incorporated-100%
Ocean Aero, Inc.
Delaware
Teledyne RD Instruments, Inc.- ~37%
Ocean Design Ltda.
Brazil
Teledyne Instruments, Inc.- 99.33%
Teledyne Limited. -.67%
Reynolds Industries
Limited
United Kingdom
Teledyne Limited-100%
Rhombi Canada LP
Ontario, Canada
Maple Imaging, LLC- .1%
Teledyne Technologies
 Incorporated- 99.9%
Rhombi Holdings
Limited
United Kingdom
Teledyne UK Holdings, LLC-TDY Jersey Limited-100%
TDY Jersey LimitedTeledyne A-G
Geophysical Products, Inc.
TexasBailiwick of Jersey
Teledyne Bolt, Inc.-UK Holdings Limited- 100%
Teledyne Australia Pty Ltd
Australia
Teledyne Wireless, LLC- 100%
Teledyne BlueView, Inc.
Washington
Teledyne RD Instruments, Inc.- 100%
Teledyne Bogatin Enterprises, LLC
Kansas
Teledyne LeCroy, Inc.- 100%
Teledyne Bolt, Inc.
Connecticut
Teledyne Technologies Incorporated- 100%
Teledyne Bowtech Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Brown Engineering, Inc.*
Delaware
Teledyne Technologies Incorporated–100%
Teledyne CARIS B.V.
Netherlands
Teledyne DALSA B.V.-100%
Teledyne CARIS, Inc.
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne CARIS UK, Ltd.
United Kingdom
Teledyne Limited – 100%
Teledyne CARIS USA, Inc.
Virginia
Teledyne Instruments, Inc. – 100%
Teledyne Catalyst Enterprises, Inc. (inactive)
California
Teledyne LeCroy, Inc.- 100%
Teledyne CDL Limited
United Kingdom
Teledyne Limited- 100%
Teledyne CDL, Inc.
Texas
Teledyne CDL Limited- 100%
Teledyne C.M.L. Group Limited (operating assets transferred to Teledyne Limited)
United Kingdom
Intelek Properties Limited- 100%



    

--------------------------------------------------------------------------------

 


COMPANY NAME
JURISDICTION OF INCORPORATION
STOCKHOLDER/PERCENTAGE OF OWNERSHIP OF OUTSTANDING SHARES****
Teledyne Computer Access Technology Corporation (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne Controls, LLC
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Asia-Pacific Ltd. (inactive- to be dissolved)
(inactive – to be dissolved)
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne DALSA, Inc.**
Ontario, Canada
Teledyne Netherlands B.V.- 100%
Teledyne DALSA B.V.
Netherlands
Teledyne DALSA, Inc.- 100%
Teledyne DALSA GmbH
Germany
Teledyne DALSA, Inc.- 100%
Teledyne DALSA K.K.
Japan
Teledyne DALSA, Inc.-100%
Teledyne DALSA (Shanghai) Trading Co. Ltd.
China
Teledyne DALSA, Inc.-100%
Teledyne DALSA Industrial Products, Inc.
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Semiconductor Inc.
Ontario, Canada
Teledyne DALSA, Inc.-100%
Semiconductor Inc.
 
 
Teledyne Defence Limited (in liquidation)
United Kingdom
Teledyne Limited- 100%
Teledyne· Denmark A/S
Denmark
Rhombi Holdings Limited- 100%
Teledyne Energy Systems, Inc.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne France
France
Teledyne RD Instruments, Inc. – 100%
Teledyne Gavia ehf.
Iceland
Teledyne Instruments, Inc.- 100%
Teledyne Germany GmbH
Germany
Teledyne Instruments, Inc.- 100%
Teledyne Hanson Research, Inc.
California
Teledyne Instruments, Inc.- 100%
Teledyne ICM SA
Belgium
Teledyne DALSA B.V.-100%
Teledyne Impulse- PDM Ltd. (in liquidation)
United Kingdom
Teledyne Impulse- PDM Holdings Ltd.- 100%
Teledyne Impulse- PDM Holdings Ltd. (in liquidation)
United Kingdom
Teledyne Limited-100%
Teledyne Instruments, Inc.*
Delaware
Teledyne Technologies Incorporated
 – 100%
Teledyne Instruments Malaysia Sdn. Bhd.
Malaysia
Teledyne Netherlands B.V.- 100%
Teledyne Labtech Limited
(operating assets transferred to Teledyne Limited)
United Kingdom
Rhombi Holdings Limited-100%
Teledyne LeCroy, Inc.*·
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne LeCroy AB
Sweden
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Frontline Limited
United Kingdom
Teledyne LeCroy, Inc.– 100%
Teledyne LeCroy GmbH
Germany
Teledyne LeCroy, Inc.- 100%
LeCroy (Beijing) Trading Co., Ltd.
China
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy India Trading Private Ltd.
India
Teledyne LeCroy, Inc.- 9,999 shares
Nominee of Teledyne LeCroy, Inc.- 1 share
Teledyne LeCroy Japan Corporation
Japan
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Korea Ltd.
South Korea
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Delaware, L.L.C. (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy SA
Switzerland
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Singapore Pte. Ltd.
Singapore
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy SARLS.A.R.L.
France
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy S.R.L.
Italy
Teledyne LeCroy, Inc.- 99% Teledyne LeCroy S.A.- 1%



    

--------------------------------------------------------------------------------

 


COMPANY NAME
JURISDICTION OF INCORPORATION
STOCKHOLDER/PERCENTAGE OF OWNERSHIP OF OUTSTANDING SHARES****
Teledyne Limited**
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Monitor Labs P.R., Inc. (inactive)
Puerto Rico
Teledyne Instruments, Inc.- 100%
Teledyne Netherlands B.V.
Netherlands
Rhombi Canada LP- 100%
Teledyne Optech Incorporated
Ontario, Canada
Alia Corporation Inc.- 100%
Teledyne Optech, Inc.
Delaware
Teledyne Optech Incorporated- 100%
Teledyne Paradise Datacom, LLC
Pennsylvania
Intelek, Inc.- 100%
Teledyne Paradise Datacom Limited 
(operating assets transferred to Teledyne Limited)
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Rad-icon Imaging Corp.
California
Teledyne Technologies Incorporated-100%
Teledyne RD Instruments, Inc.
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne RD Technologies (Shanghai) Co. Ltd.
China
Teledyne RD Instruments, Inc. –100%
Teledyne Real Time Systems, Inc.
Connecticut
Teledyne Bolt, Inc.- 100%
Teledyne RESON A/S
Denmark
Teledyne Denmark A/S- 100%
Teledyne RESON GmbH
Germany
Teledyne RESON A/S- 100%
Teledyne RESON, Inc.
California
Teledyne RESON A/S-100%
Teledyne RESON Holding B.V.
Netherlands
Teledyne RESON A/S-100%
Teledyne RESON B.V.
Netherlands
Teledyne RESON Holding B.V.- 100%
Teledyne RESON UK Limited
United Kingdom
Teledyne RESON A/S- 100%
Teledyne RESON Pte. Ltd.
Singapore
Teledyne RESON A/S- 100%
Teledyne Reynolds, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne RISI, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne Scientific & Imaging, LLC*
Delaware
Teledyne Brown Engineering, Inc.- 100%
Teledyne SGS G Brown Limited
United Kingdom
Teledyne Limited- 100%
Teledyne SeaBotix, Inc.Singapore Private Limited
DelawareSingapore
Teledyne Bolt, Inc.Technologies Incorporated- 100%
Teledyne Singapore Private LimitedTaiwan Company
SingaporeTaiwan
Teledyne Technologies Incorporated- 100%
Teledyne Technologies International Corp.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Technologies (Bermuda) Limited
Bermuda
Teledyne Technologies Incorporated – 100%
Teledyne TSS Limited
United Kingdom
Teledyne SGS G Brown Limited- 100%
Teledyne UK Holdings, LLC
Delaware
Teledyne Netherlands B.V.- 100%
Teledyne VariSystems, Inc.
Alberta, Canada
Teledyne DALSA, Inc.- 100%
Teledyne Wireless, LLC
Delaware
Teledyne Technologies Incorporated – 100%



*Guarantor
**Designated Borrower
*** Except as noted, there are no options, warrants, rights of conversion or
purchase or other similar rights with respect ownership of shares




    

--------------------------------------------------------------------------------


 


Schedule 6.20
Collective Bargaining Agreements


Agreement between Teledyne Turbine Engines and The International Union of United
Automobile, Aerospace and Agricultural Implement Workers of America. Expires
November 9, 2014on January 28, 2018 and covers approximately 129 active
employees at Teledyne Turbine Engines facility in Toledo, Ohio.






    

--------------------------------------------------------------------------------


 


Schedule 8.01
Liens Existing on the Second Amendment Effective Date


1.    Capital Leases (Real Property):
Lessor: Shelby Holdings Limited
Lessee: Teledyne Limited.
Property: Units 26, 27, and 28 Timberlaine Trading Estate, Worthing.
Lessor: Vantage Point Business Village Ltd
Lessee: Teledyne Limited
Property: The Teledyne Building, Vantage Point Business Village, Gloucestershire
Lessor: Norwich Union Life and Pensions
Lessee: Teledyne Limited
Property: Navigation House, Canal View toad, Newbury
Lessor: Greenhills Property No.46 Limited
Lessee: Teledyne TSS Limited
Property: 1 Blackmoor Lane, Croxley Green Business Park Watford, Herfordshire,
WD 1 8 8GA
Lessor: Bollinwater Estates LLP
Lessee: Teledyne C.M.L. Group Limited
Property: 333-359 Cleveland Street, Birkenhead
Lessor: Bollinwater Estates LLP
Lessee: Teledyne C.M.L. Group Limited
Property: 256-296 Price Street, Birkenhead
Lessor: Tebay Road LLP.
Lessee: Teledyne C.M.L. Group Limited
Property: Unit A, Tebay Road, Bromborough
Lessor: Huw James and Vivian Bines
Lessee: Teledyne Labtech Limited
Property: Units 5 and 6 Presteigne Industrial Estate, Presteigne, Powys
2.    Liens existing on the Closing Date of the type described in Section
8.01(b) through (m) and (q) through (t).
32.    Equipment leases or purchasesLiens entered into in the ordinary course of
business and existing on the ClosingSecond Amendment Effective Date, including
the following at the Company and the other Loan Parties with active UCC or PPSA
filings:
TELEDYNE BROWN ENGINEERING, INC.


    

--------------------------------------------------------------------------------

 


JURISDICTION
SECURED PARTY
COLLATERAL
AL, Secretary of State (improperly filed)
Mighty Enterprises, Inc. 
Equipment
AL, Secretary of State (improperly filed)
Hurco Companies, Inc.
Equipment
DE, Secretary of State
Marlin Business BankUnited Rentals (North America) Inc. (expires January 11,
2017)
Equipment
DE, Secretary of State
US BancorpBank Equipment Finance
Equipment
DE, Secretary of State
US BancorpAir Liquide Industrial U.S. LP
Equipment
DE, Secretary of State
Toyota Motor Credit Corporation
Equipment
DE Secretary of State
US Bancorp
Equipment
DE, Secretary of State
US BancorpBank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
Crown Credit Company
Equipment
DE, Secretary of State
Air Liquide Industrial US LP
Equipment
DE, Secretary of State
US BancorpBank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
US  BancorpBank Equipment Finance, a division of U.S. Bank National Association
Equipment
DE, Secretary of State
US BancorpU.S. Bank Equipment Finance
Equipment
DE, Secretary of State
US BancorpU.S. Bank Equipment Finance
Equipment
DE, Secretary of State
US Bancorp
Equipment
DE, Secretary of State
US BancorpU.S. Bank Equipment Finance
Equipment
DE, Secretary of State
US Bancorp Equipment Finance
Equipment
DE, Secretary of State
US BancorpU.S. Bank Equipment Finance, Inc.
Equipment
DE, Secretary of State
United Rentals. (North America) Inc.U.S. Bank Equipment Finance
Equipment
DE, Secretary of State
United Rentals (North America) Inc.
Equipment
DE, Secretary of State
USU.S. Bank Equipment Finance
Equipment
DE, Secretary of State
Air Liquide Industrial US LPU.S. Bank Equipment Finance
Equipment
DE, Secretary of State
USU.S. Bank Equipment Finance
Equipment
DE, Secretary of State
Mazak Corporation
Equipment





    

--------------------------------------------------------------------------------

 


TELEDYNE INSTRUMENTS, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
Ricoh Americas CorporationUS Bank Equipment Finance
Equipment
DE, Secretary of State
Anixter, Inc.US Bank Equipment Finance
ConsignmentEquipment
DE, Secretary of State
US Bancorp BusinessPNC Equipment Finance Group, LLC
Equipment
DE, Secretary of State
US Bank Equipment FinanceCitibank, N.A.
EquipmentAccounts Receivable owing to debtor by Rockwell Collins, Inc. under
Citibank Supplier Finance Program. (Program has been terminated)
DE, Secretary of State
USU.S. Bank Equipment Finance
Equipment



TELEDYNE LECROY, INC.
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
Arrow ElectronicsKMBS Business Solutions USA, Inc.
Consigned Inventory StorageEquipment
DE, Secretary of State
Konica Minolta Business Solutions USA Inc.
Equipment



TELEDYNE SCIENTIFIC & IMAGING, LLC
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
Air Liquide Industrial US LP
Equipment
DE, Secretary of State
Canon Financial Services
Equipment
DE, Secretary of State
Canon Financial Services
Equipment





    

--------------------------------------------------------------------------------

 


TELEDYNE TECHNOLOGIES INCORPORATED
JURISDICTION
SECURED PARTY
COLLATERAL
DE, Secretary of State
Tennant Financial ServicesUS Bank Equipment Finance
Equipment
DE, Secretary of State
E.I. du Pont de Nemours and Company
Equipment
DE, Secretary of State
US BancorpBank Equipment Finance
Equipment
DE, Secretary of State
US BancorpRicoh USA Inc.
Equipment
DE, Secretary of State
US BancorpKonica Minolta Business USA Inc.
Equipment
DE, Secretary of State
US BancorpU.S. Bank Equipment Finance, a division of U.S. Bank National
Association
Equipment
DE, Secretary of State
US Bancorp BusinessU.S. Bank Equipment Financial GroupFinance
Equipment
DE, Secretary of State
US BancorpKMBS Business Equipment Financial GroupSolutions U.S.A., Inc.
Equipment
DE, Secretary of State
Konica Minolta Business USA Arrow Electronics, Inc.
EquipmentSupplier Agreement
DECA, Secretary of State
Konica Minolta Business USAEverBank Commercial Finance, Inc.
Equipment





TELEDYNE DALSA, INC.


JURISDICTION
SECURED PARTY
COLLATERAL
DE, SecretaryProvince of StateOntario
US Bank Equipment FinanceXerox Canada LTD
Equipment
Province of Ontario
Xerox Canada LTD
Equipment
Province of Ontario
Humberview Group Leasing, Inc.
Equipment, Goods, Inventory, Motor Vehicle



TELEDYNE LIMITED


JURISDICTION
SECURED PARTY
COLLATERAL
Companies House, United Kingdom
Thomas W. Westacott and Christopher R. Westcott as Nominees for T & Crew LLP
Rent deposit deed in the amount of £7512.28





    

--------------------------------------------------------------------------------

 


TAX LIENS:


DEBTOR
JURISDICTION
TAX PERIOD
SECURED PARTY
AMOUNT
Teledyne Technologies Incorporated
CA, Secretary of State
10/1/2015-12/31/2015
Employment Development Department
$1,441.34
Teledyne Technologies Incorporated
Ventura County, CA
10/1/2015-12/31/2015
Employment Development Department
$1,439.34





    

--------------------------------------------------------------------------------


 


Schedule 8.02
Investments Existing on the Second Amendment Effective Date


Issuer
Teledyne Company Name
Type of Investment
Maturity Date
Amount
Dreyfus
Teledyne Technologies Incorporated
Money Market
N/A
$4,700,000*
Nova Research, Inc.
Teledyne Scientific & Imaging, LLC
Common Stock
N/A
9,562.50 shares
Optical Alchemy, Inc.
Teledyne Scientific & Imaging, LLC
Common Stock
N/A
40,889 shares
N.I. Medical Ltd.
Teledyne Brown Engineering, Inc.
Common Stock
N/A
134,044 shares **
Alia Corporation Inc.
Teledyne Dalsa, Inc.
Common Stock
N/A
49,926,315 shares
PhotoMedix, Inc.
Teledyne Reynolds, Inc.
Common Stock
N/A
1 share
Ocean Aero, Inc.
Teledyne RD Instruments, Inc.
Preferred Stock
N/A
5,201,557 shares





* Amount as of February 26, 2013
** Represents 1.38% of shares outstanding on a fully diluted basis as of
November 16, 2006.






    

--------------------------------------------------------------------------------








Schedule 11.02
Certain Addresses for Notices


LOAN PARTIES:
Borrower:
Teledyne Technologies Incorporated
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Facsimile: 805-373-4450
Email: sblackwood@teledyne.com
-with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com
-and
Robert Vernon, Esq.
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704412-373667-88506000
FacsimileFax: 704412-353667-61756050
Email: rvernortswestwood@mcguirewoods.com
Guarantors:
Teledyne Brown Engineering, Inc.
Attn: Janice L. HessDebbie McGriff
300 Sparkman Drive NW
Huntsville, Alabama 35805
Phone: 256-726-1414
Facsimile: 256-726-3114
Email: jan.hess@tbeDebbie.McGriff@Teledyne.com


-with a copy to (which shall not constitute notice)







--------------------------------------------------------------------------------







Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com
-and
Robert Vernon, Esq.
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704412-373667-88506000
Facsimile; 704Fax: 412-353667-61756050
Email: rvernonswestwood@mcguirewoods.com
Teledyne Instruments, Inc.
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Facsimile; 805-373-4450
Email: sblackwood@teledyne.com
-with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com
-and
Robert Vernon, Esq.
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704412-373667-88506000







--------------------------------------------------------------------------------







FacsimileFax: 704412-353667-61756050
Email: rvernonswestwood@mcguirewoods.com
Teledyne Scientific & Imaging, LLC
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Fax: 805-373-4550
Email: sblackwood@teledyne.com


- with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com
- and
Robert Vernon, Esq.
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704412-373667-88506000
Fax: 704412-353667-61756050
Email: rvernonswestwood@mcguirewoods.com
Teledyne LeCroy, Inc.
Attn: Sean O'Connor
700 Chestnut Ridge Road
Chestnut Ridge, New York 10977-6499
Phone: 845-578-6102
Fax: 845-578-5989
Email: sean.oconnor@tyledynelecroy.com
- with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios







--------------------------------------------------------------------------------







Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com
-and
Robert Vernon, Esq.
Scott E. Westwood
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850
Fax: 704-353-6175
Email: rvernon@mcguirewoods.com
DESIGNATED BORROWERS:
Teledyne DALSA, Inc.
Attn: Silvio Farrin
605 McMurray Road
Waterloo, Ontario, Canada N2V 2E9
Phone: 519-886-6001 (ext. 2159)
Fax: 519-886-5660
Email: Silvio.farrin@teledynedalsa.com
- with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com
-and
Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704412-373667-88506000
Fax: 704412-353667-61756050
Email: rvernonswestwood@mcguirewoods.com







--------------------------------------------------------------------------------







Teledyne Limited
Attn: Harry T. Barnshaw
9-13 Napier Road
Wardpark North Industrial Estate
Cumbernauld, Scotland G68 0EF
Phone: 44(0) 1236 733 700
Email: hbarnshaw@teledyne.com
- with a copy to (which shall not constitute notice)
Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com
- and
Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850
Fax: 704-353-6175
Email: rvernon@mcguirewoods.com
ADMINISTRATIVE AGENT:
Notices (other than Requests for Extension of Credit):
Bank of America
Attn: Robert J. RittelmeyerMaurice Washington
1455 Market901 Main Street, 514th Floor
San Francisco, California 94103-1399
Dallas, Texas 75202-3714
Phone: 415214-436209-26165606
Fax: 415214-503290-50999544
Email: Robert.j.rittelmeyermaurice.washington@baml.com
- with a copy to
Bank of America
Attn: Arthur NgLiliana Claar
315 Montgomery555 California Street, 64th Floor







--------------------------------------------------------------------------------







Mail Code: CA5-705-04-09
San Francisco, CaliforniaCA 94104-1866
Phone: 415 436-913-47712770
Fax: 415 503-913-23555003
Email: arthurliliana.ngclaar@baml.com
For Payments and Requests for Extension of Credit:
Bank of America
Attn: James A. UnderwoodRobert Garvey
101 North Tryon Street, 5th Floor
Charlotte, North Carolina 28255-0001
Phone: 980-683387-28129468
Fax: 704617-548310-56463288
Email: james.a.underwoodrobert.garvey@baml.com











